Explanations of vote
Oral explanations of vote
Mr President, I want to give an explanation of vote on the calendar for 2012. Of course, what we were voting on was utter nonsense, because it does not address the problem of the three different parliaments: Strasbourg, Brussels and, of course, Luxembourg, which everybody forgets about. The total combined costs, I believe, are something in the region of EUR 250 million per month.
What I would like to do is to offer a constructive suggestion. Instead of meeting on twelve different occasions in Strasbourg, why do we not meet on twelve different sessions in Strasbourg in one week: first day - three sessions; second day - three sessions; third day - three sessions; fourth day - three sessions. That way, we only need to spend one week a year here. We can spend the rest of the time in Brussels if we have to, and we can save an enormous amount of cost and an enormous amount of inconvenience.
Mr President, there is something extraordinary about the monthly peregrination of this Parliament between the two seats. We preach fiscal rectitude and yet we spend hundreds of millions of pounds a month on shifting our interpreters and our committee clerks and all the Members. We talk about global warming and yet we emit thousands of tonnes of greenhouse gases as fleets of lorries transport the necessary documentation back and forth.
I know there is an argument that Members of this House make for the symbolic significance of Strasbourg and the historic idea, and so on, and I am rather attracted to the idea that the EU, as a club of nations, should share the institutions around rather than concentrating everything in Brussels. But let us have one seat, one way or the other. Why do we not simply put it to this House that we should meet either permanently here in this handsome Alsatian town or we should meet permanently in Brussels?
Either way, let us cut out the waste and let us, in this time of austerity, try and return some savings to our hard-pressed taxpayers.
(FR) Mr President, the vote that has been cast, although a majority one, is, in fact, a move to undermine the letter of the Treaties, which is very clear and which stipulates that 12 part-sessions must be held in Strasbourg. In order to get rid of one of them, it is being claimed that two different part-sessions could be held in the same week. This is also a way of bypassing the very clear interpreting judgment that was delivered by the Court of Justice precisely when this House wanted to go from having 12 part-sessions to only 11.
For 20 years, we have witnessed surreptitious moves to deprive Strasbourg of the seat of the European Union. It is true - and my fellow Members are right on this point - that the current situation is untenable, but we are not obliged to make Brussels the Washington DC of the European Union. We could have consolidated all of Parliament's activities in Strasbourg, but it would have taken something other than the French authorities' persistent negligence to do so.
(DE) Mr President, what happened today was not a victory for the Brussels camp over the Strasbourg camp, as we also reduced the number of Brussels sittings by one. The score is therefore Brussels 1 Strasbourg 1. However, ladies and gentlemen, we voted against the law - the decision to hold the August and October plenary sessions in one week each is illegal, as the Treaty states that there must be monthly plenary sessions.
Equally, this cannot be justified as a cost saving, as the costs - which, by the way, amount to EUR 70 million, which is plenty - do not arise as a result of Strasbourg, but rather because activities are continually being rerouted, contrary to the Treaty, into the shadows of Brussels' bureaucracy.
Were we to concentrate our work in Strasbourg, we would both save money and have an independent democratic face in Europe!
(DE) Mr President, I asked to speak on the budget negotiations because I believe that the European Parliament does not always receive fair treatment in this connection. As MEPs, we, too, need to support economising, but it is also quite simply the case that we must fulfil our responsibilities properly. The proposed increase in the budget for the European Parliament, which is far below the rate of inflation, is thus not a reasonable one. It takes no account, for example, of the increase in the number of members of this House by 18, of the fact that we must fund the accession of Croatia, or of the other investments that we have to make.
I assume that, ultimately, a sound compromise will be found on this issue.
(IT) Mr President, ladies and gentlemen, as we all know, Turkey is a strategic partner for the European Union. Its location is crucial for the economic and political interests of the Union and gives it an important role in promoting European activities in the Black Sea area, as well as promoting peaceful relations in the Middle East.
The 2010 report on the progress made in the negotiations for Turkey's accession to the European Union does, however, show the sluggishness of the process and the resistance of the political forces in Turkey to some of the fundamental provisions of the association agreement. Mr President, I do not believe that the Turkish authorities have made significant progress in terms of justice, fundamental rights, freedom of information, religious freedom and immigration, despite public pressure on these issues.
The economic interests in the region cannot allow us to make concessions on fundamental rights and freedoms. Parliament's resolution looks at this situation with a determined approach, urging the Commission and the Council not to waste the positive results achieved since 2005 and, above all, not to void the existing bilateral agreement with the idea of a privileged partnership.
My worry is that this partnership idea could compromise the acceleration of the accession process, which must remain our overall goal.
(PL) Mr President, water covers the greater part of our globe. However, we do not very often appreciate the potential and significance of seas and oceans for economic development.
The Atlantic region is particularly important for fishing, transport and energy. It is the source of almost 50% of the world's catches, as well as a variety of mineral deposits such as metals, oil and gas. Powerful climatic phenomena also occur there, and these can have catastrophic effects for coastal regions. Therefore, it is essential to draw up the right strategy for the Atlantic region - one which will enhance good management and contribute to protection of the environment and a better life for the people of the region.
(IT) Mr President, ladies and gentlemen, discussion of this resolution must be built around Directive 2008/56/EC, the so-called Marine Strategy Framework Directive.
As my fellow Member who spoke earlier said, the context is the protection of the marine environment because the directive I mentioned sets out common principles on the basis of which the Member States must develop their own strategies together with third countries in order to achieve good environmental conditions in the marine waters for which they are responsible.
This is the framework, therefore, on which the strategy for the Atlantic region ought to have been built, as well as on the basis of the indications of the Council of 14 June 2010, as noted by the Commissioner when speaking in this House.
Instead, the resolution submitted for Parliament's vote lies outside this framework and proposes - quite apart from what came out of the consultations carried out by the Commission - a strategy for a macro-region, as well as dealing with territorial issues instead of marine issues.
This direction brings forward a different decision. I hope that the communication from the Commission, in line with the advance statements in this House, bring the initiative back within the scope of the directive on the integrated maritime strategy which, as it stands, I support. That is why I abstained in the vote.
(PL) Mr President, I was pleased to hear the result of the vote on the report on Turkey. I am certain that every effort which aims to transform Turkey into a fully fledged pluralistic democracy with the protection of human rights and fundamental freedoms at its heart is deserving of support.
Recent years have shown that Turkey's efforts to become one of the European Union's Member States are having positive effects. The Union's Member States should continue to support Turkey in the reforms it is undertaking. It is necessary to concentrate, in particular, on the most problematic issues, such as constitutional reform, freedom of the press, women's rights and the protection of national minorities. I would also like to draw attention to the problem of implementation of the Additional Protocol to the EC-Turkey Association Agreement.
(IT) Mr President, ladies and gentlemen, I voted in favour of the resolution on Turkey because the constitutional reform that took place 12 September last was unanimously recognised as an important step forward made by Turkey in relation to Europe.
Naturally, there are still many more steps to be taken and in this vein, I would express my concern over the numerous arrests of journalists. I would like to underline that Turkey is the seventh largest commercial partner of the European Union, that the European Union is Turkey's main commercial partner, and that trade - which has been carried out correctly for centuries - has favoured interpenetration and the peaceful acquaintance of one people with another.
I therefore applaud the notable progress made in terms of getting started on connections between the European Union and Turkey, in particular, through the motorways of the sea that cross the northern Adriatic and the northern Tyrrhenian seas, which now see a flow of more than 250 000 truckloads per year in both directions, together with an important heavy-goods railway freight link from ports to destinations within Europe. In this way, it was possible to get rid of a significant amount of heavy goods vehicles on the road and I hope that this continues.
(PL) Mr President, Turkey is an important neighbour of the European Union, and the report which has been submitted for 2010 highlights significant changes which have taken place there. There is no doubt that the constitutional changes make a great impression, and they make a fundamental contribution to the democratisation of life in Turkey.
There are, however, areas in which we should like to see greater progress. A basic matter here is, of course, the fostering of relations with neighbours. Without a solution to the Cyprus issue, all other issues will be at a permanent impasse. The situation is similar when we look at civil liberties, including religious freedom. I hope the conclusions of the report will allow progress to be achieved in Turkey, and a recognition that the country is changing not only in economic terms but also in matters which are important from the point of view of civil rights and freedom.
(PL) Mr President, as a member of last year's parliamentary delegation to Turkey, I had the opportunity to see for myself the progress Turkey is making in the process of integration with the European Union. We should certainly take a positive view of the way the Turkish authorities have dealt with issues related to religious freedom, women's rights, trade union rights, judicial reform, revision of radio and TV legislation and improvements in civil-military relations. I agree, too, that it is essential to improve relations between the government and the opposition, to respect freedom of the media, including the Internet, to make improvements in the area of civil rights and the right of freedom of assembly and to carry out a thorough reform of the electoral system. Another disturbing matter is the increasing problem of domestic violence and so-called honour killings. Particular attention should be given to the questions of opening the border between Turkey and Armenia and support for negotiations on stabilising the situation in Cyprus. I support the resolution, because I think that enlargement of the EU to include Turkey is in the interest of particular EU Member States, including Poland.
(DE) Mr President, I abstained from voting on the progress report on Turkey, but not because I do not agree with its analysis - despite some reforms, the criticism of press censorship, violations of human rights, the Turkish electoral system and the freedom of religion do speak for themselves. The reason I abstained from voting was that I believe that the European Parliament must be much clearer in its response.
If Turkey refuses to make crucial reforms, we must bring a halt to negotiations on membership. It is time that this House called for the cessation of accession negotiations.
(FI) Mr President, it is absolutely true that Turkey has made progress in recent years, but when we look at the Copenhagen criteria for membership of the European Union, Turkey still has a long way to go. We might predict that Turkey's accession to the European Union will not happen in our lifetime. Specifically, there is still a long way to go regarding the basic assumption that we make about human rights and the rights of women and children. These, however, lie very much at the heart of this European Union and community of values.
It is also very important to consider the situation in Cyprus. If Turkey wants to occupy half of Cyprus, which is a Member State of the European Union, we obviously have to be tough with them on that. We cannot accept a situation of this sort, where Turkey is at present playing two different games and following two agendas. In this matter, we should encourage them to develop democratically but say very clearly that the European Union will not give up its values, and ensure that that is the case.
Mr President, the EU's attitude to Turkey will one day be regarded as a generational error, as an ethical mistake. We could have reasonably pursued one of two policies. Either we could have worked with goodwill towards eventual accession, or we could have said at the outset 'look, accession is not going to happen, let us work out an alternative arrangement'. Instead, we have held out the promise of eventual accession with our fingers crossed behind our backs. We have made promises which we have no intention of fulfilling.
Now, look at it from Ankara's point of view. Would they have made a series of difficult and painful concessions on broadcasting, on secularism, on Cyprus, above all, where Turkish Cypriots voted in favour of the EU plan and where isolated Greek Cypriots rejected it and were rewarded?
We have made them grovel about the Armenian massacres, we have imposed tens of thousands of pages of the acquis communautaire on them, and then at the end of this process, we are going to turn around and flick two fingers at them!
We risk creating the very thing we purport to fear: namely, an alienated and anti-Western state on our doorstep. Turks defended Europe's flank against Bolshevik expansionism for 50 years. We may one day ask them to do the same against Jihadi extremism. They deserve better than this.
(DE) Mr President, though I share Mr Pieper's concerns, I voted in favour of this report, as we have stated quite clearly once again - at the beginning of the report - that, for us, the negotiations are a long process with no predetermined result. We rejected the motion by the Group of the Greens/European Free Alliance, which sought to specify accession, as we did similar motions by the Socialists in previous years. This House therefore found the right line.
We should take the next step soon, however, and tell Turkey quite honestly, as Mr Pieper said, that as far as we are concerned Turkish accession is simply out of the question as it would overburden Turkey and overstretch the European Union. A politically integrated Europe including Turkey as a member is not possible. It is a grand delusion that we must finally step away from.
As for the progress in question, it is in the interests of Turkey itself, a country that is a member of the Council of Europe and NATO and our closest ally.
(PL) Mr President, I would like to refer to the discussion which took place in this Chamber on the integration of Montenegro into the European Union. During the discussion, I asked the representative of the Commission and the Council for a timetable for this process and to say when Montenegro can become a fully fledged candidate for EU membership. Unfortunately, I did not receive an answer to that specific question. Despite this, I voted for Parliament to adopt the resolution, because I think there are important reasons why we should do so. Firstly, it is a resolution which is important for Croatia. Secondly, it is a signpost for other countries which are today part of the Balkans. However, I think there is a third, very important reason: it is a positive resolution and one which shows that the Union's values are still attractive.
(DE) Mr President, when it comes to enlargement policy, we need something along the lines of a regulatory framework. We must, therefore, complete the negotiations with Croatia by June, as planned, and then get the accession process for that country under way in the autumn with our vote. We want Croatia to be in the European Union by next year or, at the latest, the year after that.
Things have to go on then, too, but how? We need to integrate the small but difficult remainder of South-Eastern Europe. First of all, there is Macedonia, and then Montenegro. This is a signal to all the other States in the region that, if they fulfil the criteria, they too have a place in our ranks. Unlike Turkey, these are European States to the core, and as such, they naturally have a future within our Community.
Montenegro, in particular, is a small country with a major European tradition. I look forward already to the negotiations with Montenegro!
(IT) Mr President, ladies and gentlemen, there is still much to be done in the field of combating discrimination in Europe. I agree with the rapporteur, Mrs Járóka, when she states that even if discrimination based on ethnicity could now be considered eliminated, the socio-economic exclusion of most Roma continues and remains one of the greatest challenges that we shall be called to deal with in the coming years.
This is down to a whole series of specific factors, such as geographical disadvantages, deficient education or the collapse of planned economies attracting a large and low-skilled labour force.
A strategy to improve their socio-economic inclusion will not compromise anti-discrimination laws in any way, rather, it would complement them. A significant proportion of European Roma face such precarious and unfavourable conditions that measures aimed at fostering social inclusion must be thought of as bridging one of the largest gaps in the fulfilment of constitutional and human rights in Europe.
(DA) Mr President, it is always an emotional debate when we discuss the Roma here in Parliament. There is one group that believes we should not actually do anything - it does not concern the European Union - and then there is another group that believes that we cannot pay out enough money, even if it is not well spent. None of the approaches to this problem are particularly serviceable and, in any case, we are simply not solving the Roma's problems. It is therefore good that we have this report. It is good because we have now taken a decision to look at the results that have been achieved as a result of the considerable funds that we have already allocated to the integration of the Roma. We need to see which projects have been beneficial for integration before we can set a proper strategy, thereby ensuring that the money is well spent. The Danish Liberal Party has therefore voted in favour of this report. It is moving in the right direction for the Roma. Thank you, Mr President.
(IT) Mr President, ladies and gentlemen, with today's adoption of the own-initiative report, Parliament has made real progress towards the proper inclusion of Roma in the communities that host them.
Overcoming the marginalisation of Roma communities by fully recognising their fundamental rights to healthcare, education and the protection of vulnerable groups is absolutely incumbent upon us. We also welcome better coordination with local and regional bodies as well as the improvement of the part of the text providing for concrete checks on the consistency and effectiveness of financing compared to the expected result, together with the part that introduces award criteria for Member States that guarantee appropriate use of the resources granted.
However, more could probably have been done with regard to the recognition of reciprocal rights and duties because it is essential to keep in mind the joint responsibility of Roma communities for their effective inclusion.
(IT) Mr President, ladies and gentlemen, we all agree on the need for a European strategy for the integration of Roma and, of course, possible discrimination against them should not be underestimated, but rights cannot exist without duties and integration cannot exist without legality.
Shockingly unhygienic illegal slums, a huge school dropout rate, illegal activities such as theft, receiving stolen goods, women and children being led into prostitution, begging, refusal of all offers of integration and job support proposed by local authorities: this is the reality of many Roma communities in my country and in other European countries. It is a bit hypocritical to say that responsibility always and only lies with institutions and never with those who have chosen to inflict this behaviour on society.
Lastly, I regret that this text fails to make reference to the correct implementation of Directive 2004/38/EC, which sets out stringent requirements for European citizens residing in another Member State and their expulsion for public safety reasons. For these reasons, I voted against the rest of my group.
(IT) Mr President, ladies and gentlemen, the report by Mrs Járóka takes on particular importance at this time and - together with the communication that the Commission is on the brink of adopting - will constitute the basis for further discussions at the European Roma Platform, scheduled to take place in Budapest on 7 and 8 April
I support the call for the introduction of binding minimum standards across the European Union in the education, employment, housing and health sectors. In particular, I think greater attention should be paid to primary education, which is crucial for the full integration of the Roma minority.
The firm appeal made by France, Romania, Bulgaria and Finland to the European Commission is certainly to be welcomed. The Commission does, however, need to take greater responsibility for an active, strategic and leading role in developing the implementation of an effective Roma inclusion strategy. The need to identify specific duties that the nomadic communities must assume is clear.
Mr President, my group supports this report because it is a move in the right direction, calling for an EU strategy and a road map for Roma inclusion.
The report is inspired by a keen perception of the extremely heterogeneous cultural aspects between different Roma communities in Europe. At the same time, it advocates the introduction of binding and minimum standards at EU level for starting a real policy of integration. The EU strategy addresses all forms of violation of the fundamental rights of the Roma people and calls for effective access for the Roma to the labour market by making micro-credit available for self-employment and entrepreneurship. My group particularly appreciates the stress on the education of Roma children, namely, the abolition of classroom segregation through the employment of Roma mediators and an increase in the number of Roma teachers.
(IT) Mr President, ladies and gentlemen, this important own-initiative report forcefully affirms the need to set out a European strategy for the social inclusion of Roma. Indeed, we need to fight economic and social discrimination against European Roma, which has increased as a result of the current economic crisis.
The European Union must develop a new legal framework and avoid continuing to deal with this problem through non-binding legislation, as this is insufficient and not suitable for achieving the goal in question. It is equally important to maintain the Roma task force as a permanent organisation and to start thinking about a mechanism for this issue which would be similar to the one used to assess the internal market.
Lastly, Europe must make every effort to guarantee its citizens - and particularly the most vulnerable groups - protection of all human rights related to human dignity. In the end, the overall inclusion of Roma is essentially a question of fundamental rights, even if we have to ask the Roma communities to try and integrate and not to close themselves in their own world where they do not respect European and national laws.
(IT) Mr President, ladies and gentlemen, with today's vote, we have given a further boost to the - how should I put it - definitive solution to this problem, but we have not adopted the best possible solution.
Indeed, I should like to point out that the more than 300 amendments presented on the reports have been transformed into 38 compromise amendments - all of which were adopted - that aim to better define the priority sectors of the strategy, which is to say, the objectives of this strategy. Through the permanent task force, the Commission will have to ensure the collection and circulation of statistical data and good practices, and the Member States will have to appoint a government official - hopefully a high-level one - who will act as a point of contact for the implementation of the strategy.
However, we could have been even more incisive and less hypocritical if, in the report, we had looked at the obligations and duties that the Roma community ought in any case to respect in their host countries. That is what I am hoping for, namely, that we will soon find the solutions that will enable this community to coexist more easily in all Member States.
(IT) Mr President, ladies and gentlemen, no more children who do not go to school, no more children forced into begging or being exploited. These are just a couple of the aims of the report by Mrs Járóka, which represents an important political response.
Besides declarations of principle, we are awaiting the Commission's proposal - expected in April - so that there can be clearer and more shared responsibility and cooperation on Roma policies between the Member States and European institutions. The aim must be to use the resources available as efficiently as possible, beginning with European funds and avoiding local administrations having to take on all the problems and dealing with constant emergencies.
Lastly, I hope that a debate is opened up over Directive 2004/38/EC, which sets out specific conditions - i.e. work, sufficient economic resources and health insurance - to retain the right to reside, but which simultaneously leaves a number of gaps in terms of what happens if these requirements are not fulfilled. This inadequacy needs to be rectified as soon as possible.
(IT) Mr President, ladies and gentlemen, I voted in favour of this report and I should like to offer my congratulations to Mrs Járóka for the work she has done. She managed to bring together the different positions and establish clear objectives and priorities for the strategy; namely, the provision of specific measures against nomadic lifestyles, guarantees on basic healthcare, equal access to primary, secondary and higher education, and the right to housing.
The strategy actually aims at inclusion and not merely integration. It is obvious that the role of the Commission and local authorities will be crucial, above all, in terms of controlling and managing European Union funds.
The only limitation of this report is the lack of instruments to check the actual desire for integration amongst some Roma communities and the consequences that are likely to stem from any unwillingness to remain on the territory of a Member State or participate in the treatments, and the aid and welfare programmes, which certainly cannot continue ad infinitum without producing results.
(FI) Mr President, I gave my vote to Mrs Járóka's report, but I want to explain my position in a little more detail. The Roma question is a paradoxical one for Europe in many senses. It challenges the fundamental values and ideals of the European Union in practice, but, on the other hand, it is born out of one basic right, freedom of movement, which is a traditional way of living for one nation. There are Roma in Finland too; there, the problem is mainly the low standard of education and consequent unemployment. That is why we need to invest in education in particular.
Soft law is no longer enough, and soft measures are not either. We need consistent legislation and practical measures that are binding on everyone. All the Member States and EU institutions are responsible for this. Kali sarakosti: Happy Lent to you all.
(SK) Mr President, we are talking about Roma integration issues. The Roma live in many European countries - both Western and Eastern countries.
It is interesting to note that, although freedom and democracy have been established in Western European countries for longer than in Central and Eastern countries, among which is my own country as well as our neighbours in Hungary, we see similar problems both in the West and in the East. We have not yet overcome these differences.
There is talk of an integration of the Roma population aimed at making them successful on the labour market, and healthier as a population. According to the laws currently in force, access to education and healthcare is guaranteed everywhere, and it is just sad that the Roma population often do not send their children to school to be educated.
(FI) Mr President, efharisto, thank you. This report by Mrs Járóka is an excellent one. I think that everyone in this House will share the view that it really is time to take action at European Union level to ensure that everybody enjoys equal human rights. For, unfortunately, they have not been implemented as far as the Roma are concerned.
It is not enough to have a good report: we also need action. Now is the time to ask a fundamental question. How do we move forward from here, to prevent this report from merely remaining a naïve dream or a mixture of different opinions, and to allow it to work in practice so that we can see the status of the Roma improve significantly in the European Union?
It is also very important to organise followup for this report. Perhaps we need an ombudsman for Roma affairs at EU level, someone to report on the measures that we have decided on and ensure that they will indeed work in practice. This is the way to tackle this issue properly and successfully.
(IT) Mr President, ladies and gentlemen, the recent and profound economic crisis that has hit European industry has simultaneously highlighted its importance for the European Union's economy.
Indeed, the European economy has often been focused on the idea that the markets ought to regulate themselves and so far, this has mostly been achieved through individual measures with practically no coordination between Member States. However, the Europe 2020 strategy recognises for the first time the need for a new approach with a flagship initiative. It is time for the European Union to fully exploit the shared opportunities for the sustainable renewal and further development of the industrial base, with good quality jobs.
European industry ought to maintain its leadership in key sectors and not find itself bringing up the rear. It is time for the Union to choose its path for the industry of the future. We must make sure that our European market creates its own added value.
For this purpose, clear macro-economic coordination of economic, fiscal and budgetary policies is essential for growth and employment, for example, through the fiscal harmonisation of corporation tax.
(IT) Mr President, ladies and gentlemen, the report by Mr Lange tackles a very topical problem: reacting to the economic and financial crisis that has seriously hit our productive system.
I think the response contained in this resolution is extremely positive, because it manages to bring together the variables required to build a good economic revival plan. The idea of concentrating on research and innovation, bearing in mind the size of our entrepreneurial fabric is very important and I think it gives a useful shot in the arm to the perhaps slightly more conservative stance of the Commission.
I appreciate the work of the rapporteur, Mr Lange, who has managed to integrate more than 500 amendments, bringing in a resolution that overall makes a huge contribution to our work. What emerges is a targeted industrial policy in European terms, which encompasses the various sectors and is participatory, given the use of monitoring models from both above and below.
One controversial point remains: the European patent. I maintain my complete opposition on this issue, but this has not prevented me from voting in favour of what is a very positive report.
(IT) Mr President, ladies and gentlemen, this report shines a light on many positive aspects and mirrors the considerations and requirements expressed by the various national associations. Therefore, I cannot but support the overall spirit of Mr Lange's report.
However, some critical issues were not addressed or resolved, such as the request for new legislative measures on resource efficiency and, above all, the issue of enhanced cooperation on patents. It is now imperative to tackle the question of European provisions on origin marking, which, in my opinion, is an indispensable tool to strengthen and improve European industry and its competitiveness.
I voted in favour of the report by Mr Lange because I hope that adopting this report will prompt all the institutions to work to implement the ambitious programme set out, translating it into practical policies.
(PL) Mr President, industry is developing around the world at an extraordinary speed. In order not to fall behind China or India, we need immediate change. Europe, which is small by comparison, should, however, offer the world more than simply more toxic factories, so I think it is right to invest in new technologies, the development of medicine and pharmacology and innovative solutions in areas which we already know well, including agriculture. I am not thinking of huge livestock farms, but of the creation of new solutions which make it easier to grow crops, raise animals and produce healthy and ecological food, as well as to obtain energy from alternative sources. It is just such investments which today's economy needs. Innovative solutions are also an answer to the demographic changes taking place in an ageing Europe. Thank you.
(SK) Mr President, industrial policy must, as part of economic policy, aim for sustainable growth, higher employment and a decent quality of life for all Europeans.
European industry is facing powerful competitive pressure from developing countries. The Union must therefore maintain a proactive policy in order to sustain and strengthen European industry as the driving force of economic growth. A functional internal market must be adequately secured by negotiating favourable conditions in trade agreements with third countries, but also by means of protection against unfair competition and infringements of competition and intellectual and industrial property rights by third countries.
The EU has great potential for securing a competitive advantage in the area of highly qualified human resources and the creation of innovative technologies, which is necessarily linked to further investment in research and development.
(PL) Mr President, industrial products account for nearly three quarters of European exports and give work to 57 million citizens, not including extra jobs in related services. Industry therefore has enormous significance for our economy and affects all of the economy's other sectors. As we learn the lessons of the recent economic crisis and the growing competition in world markets, it is essential to take what action is necessary to maintain the strong position of European industry and also to continue its systematic development.
Here, the Europe 2020 strategy seems to be an attempt at a new approach, one which makes full use of opportunities for sustainable modernisation and development of the industrial base of Member States while also ensuring a high quality of work. This creates an opportunity for Europe to maintain its position as a leader in key sectors of the economy. The integrated industrial policy, which is intended to bring about a gradual and sustainable transition from a mainly productive towards a knowledge-based industry, looks particularly promising. Therefore, I fully support the resolution.
(IT) Mr President, ladies and gentlemen, it would be inconceivable for a sector that accounts for 57 million jobs across the European Union, three quarters of European exports of industrial goods, and roughly one third of gross value added in the European Union, to be left without support from appropriate sectoral policies targeted at growth and development.
There can be no competitive commercial policy without innovative, good quality industrial production. I would reiterate the suggestions made by the Committee on International Trade, and particularly those that emphasise the importance of an effective trade protection system, making use of the instruments provided where necessary.
Defending the Union's interests in future negotiations, so as to protect industry and employment, is an unavoidable necessity to help overcome the crisis and ensure that, along with the manufacturing sector, the real economy takes precedence over the financial economy, avoiding those speculative bubbles that caused so much disaster.
(DE) Mr President, I consider it to be very important that we should be able to debate this report and also to vote on it today. It would be best, of course, if crises simply did not occur, but it would be worse if no lessons were learnt from crises when they do occur. It is precisely because we learnt from the last crisis that we are getting involved in industrial policy in the European Union again, especially as, before the last crisis, there were quite a large number of people who believed that money could be easily earned with money. Economic and industrial policy, after all, is critical to our prosperity in the European Union. I therefore believe it is extraordinarily important that we have engaged on this issue.
It is a good thing, of course, to be involved in innovation and future-oriented industrial policy, but I think it is just as important that we have emphasised our traditional industry in this report. I am very pleased by this and I hope that we will continue to discuss this issue.
(GA) Mr President, I voted in favour of this excellent report and indeed it was time for us to focus on industrial policy for the European Union. There is no doubt that we have fallen behind in recent years compared to the major countries of the world, but I hope that we will forge ahead in the future.
Mr President, having indicated my support for the document, I want to express my concern at one item in the explanatory statement, where, on page 32, it calls for the harmonisation of company tax. Now that is something my country would not agree with. Company tax or corporation tax is very important to us and it is up to each country to set its own rate. Indeed, it is well known that some countries allegedly have a high corporation tax but, in reality, they pay far less.
(GA) Be that as it may, this is a fine report and I am very happy to support it.
(PL) Mr President, the resolution which is the product of the debate on the real economy is most deserving of support. The recent period has been characterised, above all, by the challenge which globalisation has presented to European industrial policy and real production in Europe. How the objectives of the Europe 2020 strategy can be achieved, in particular, those of job creation and resisting delocalisation of industrial policy, is a fundamental question which was discussed during the debate on the subject of the resolution. In answer to the question as to whether Europe has to lose traditional industries, it can be answered that this does not have to happen, and this was also demonstrated by the debate on small and medium-sized enterprises which was held during the last part-session.
The availability of, among other things, raw materials, including raw materials for power generation, is a serious challenge. We have to devote much attention to innovations and to using the results of scientific research in industry. Another important task is to make use of the synergies which exist between different areas of European Union policy, including between industrial/agricultural policy, for example, and commercial policy. Thank you.
(ES) Mr President, I voted for this initiative because the European Union has to make a firm commitment to industrial policy and face up to the risks of the crisis, to competition from third countries, and to globalisation with increased public funding that is reflected in the future framework programme.
Why is that? For the purposes of research and development activity. To boost private investment and encourage the public and private sectors to work together. This will enable us to create skilled jobs.
However, we need to make use of the scientific and technological skills of the regions, which have developed innovation networks and competitiveness clusters, and whose innovation and effectiveness exceeds those of their countries. That is the case with Euskadi, the Basque Country.
Make use of the regions' knowledge. Do not live your lives blind to this European reality, because acknowledging it and taking it on board will enable us to consolidate our leading position in industrial policy in the face of the current threats.
Written explanations of vote
in writing. - I would ask fellow MEPs to imagine for a moment that they are in business. You currently have two factories, but by having only one factory, you could increase productivity while reducing costs by £150 million and protecting the environment. It is what your shareholders want. What businessman in his right mind would keep two factories? Yet, fellow MEPs, we are actually in business, the business of government and, crucially, of overseeing the spending of our constituents' - our shareholders' - money.
We waste £150 million each year by having 11 sessions here in Strasbourg. In a house that obsesses with green policy, some choose to needlessly pump 20 000 tonnes of carbon monoxide into the environment. I commend Mr Fox on his work to at least bring some modicum of common sense in 2012 and 2013.
I voted for Amendment 1 to the draft of the European Parliament's calendar of part-sessions for 2012 and 2013. Despite the fact that I understand the symbolic nature of plenary part-sessions held at the Strasbourg seat of Parliament, given the current critical financial situation in Europe, we need to look for savings, and this is what this amendment means. Holding two part-sessions in one week is, above all, a gesture to European citizens, because it is their taxes which are used to pay for the expensive and time-consuming journeys not only of Members, but also of officials and assistants.
in writing. - I voted for Amendment 1, which deletes the part-session proposed for week 40 in 2012. I see this as a small step in cutting the waste involved in travelling from Brussels to Strasbourg.
in writing. - As one of the co-signatories of the key amendment, I am glad it has been adopted. The calendar of part-sessions for 2012 should now be amended as follows: delete the part-session proposed for week 40 (1 to 4 October); split the October II part-session (22 to 25 October) into two separate part-sessions: part-session 1: 22 and 23 October; part-session 2: 25 and 26 October.
The outcome of this vote sets a fundamental precedent along the road which I hope will one day lead to the concentration of all of Parliament's activities in a single place.
Actually, I think we can no longer tolerate the waste of public resources and atmospheric pollution caused by the dual location of Parliament, which each month forces thousands of people to make long and difficult trips between Brussels and Strasbourg. Putting the two October plenary sessions together in the 2012 official calendar sends a very strong signal and I am optimistic that the path we have taken is more honest and in tune with citizens' wishes.
I rejected these amendments and will be instituting infringement proceedings at the European Court of Justice along with my colleague, Mr Posselt.
in writing. - According to European law, 12 plenary sessions must take place every year at the Strasbourg seat of the European Parliament. The vote on changing the calendar to allow two of these Strasbourg sessions to take place within the same week reflects our desire as MEPs to cut costs and CO2 emissions. Travelling to Strasbourg is expensive and the increased travel causes extra CO2 emissions. I therefore support this report, which will enable us to hold the required 12 plenary sessions in 11 weeks, thus cutting the cost and environmental impact of our work. As an MEP, I wish to represent the best interests, economically and environmentally, of my constituents. I also call on the UK Government to raise the issue with other Member States, as it is the Council's responsibility.
I voted for Amendment 1, which proposed combining the two October part-sessions and holding them in the same week in the European Parliament's session for 2012. I am opposed to organising the work of Parliament by splitting it across three locations. The amendment means that both time and money will be saved, and thousands fewer tonnes of CO2 will be released into the atmosphere. Savings have to be made - the amendment means that not only MEPs, but also several thousand European Parliament officials who normally work in Brussels, as well as journalists, lobbyists and staff of the European Commission and of the administrations of different Member States, will travel to Strasbourg 11 times instead of 12. This will reduce the costs of transport, expense allowances, hotels, etc.
in writing. - Today, Parliament voted on its calendar for 2012 and 2013. For the first time in my experience as an MEP, the amendments were approved by the majority. This means that MEPs will not have to move to Strasbourg 12 times a year, but 11 times to incorporate 12 sessions in Strasbourg. The monthly 'travelling circus' from Brussels to Strasbourg has become synonymous with waste, both in terms of the EUR 200 million spent on it, and the 20 000 tonnes of CO2 emitted.
MEPs cannot decide where they sit but they do have the power to decide how many times Parliament must relocate from one city to the other. Around 350 MEPs supported the amendment that would sandwich two of our sessions into one week, thus saving the costs, time and energy of the return journeys. It will also send a positive signal to our electorate. I also hope that this will serve for an eventual calendar in which 12 sessions will be held in 6 weeks. I disagree, however, that the calendar of 2013 was put to vote together in this plenary. It is clearly a manoeuvre not to further extend this procedure during this legislature.
During the vote on Parliament's calendar of part-sessions for 2012 and 2013, 58% of MEPs approved an amendment abolishing one of the two October part-sessions held in Strasbourg. That amendment is quite simply a violation of the Treaties! The Treaties designate Strasbourg as the seat of Parliament and stipulate that 12 part-sessions must be held there annually. Two part-sessions are held in October to catch up on the work that is not carried out in August. Outside these part-sessions in Strasbourg, meetings of the parliamentary committees and additional part-sessions are held in Brussels. In 1997, the Court of Justice clearly established the principle that the European Parliament must meet every month in Strasbourg. The Treaties leave no room for doubt: Strasbourg is not the second seat of the European Parliament; it is the institution's only seat. The anti-Strasbourg group is becoming organised and flexing its muscles more and more, in an attempt to make people believe that Parliament is unanimously against Strasbourg. The supporters of the Alsace seat must speak out more. They have the legitimacy of the law and of 50 years' history of European integration on their side.
in writing. - I voted to change the 2012 calendar to save taxpayers' money, to save CO2 emissions and to lessen the disruption to Parliament business by the monthly trip to Strasbourg.
The European Treaties explicitly state that Strasbourg shall be the only seat of the European Parliament, and that 12 part-sessions shall be held there annually. However, a vote was held this week with a view to merging two Strasbourg part-sessions in the same week, in October 2012 and October 2013. The democrat MEPs voted against that decision. France, for its part, has already announced that it will shortly refer the matter to the Court of Justice of the European Union. Indeed, the decision taken is in flagrant breach of the spirit and the letter of the Treaties, since it should be remembered that the provisions of the texts may be amended only upon a unanimous decision by the Member States.
We voted this week on the European Parliament's calendar of part-sessions for 2012 and 2013. To my great regret, a majority of MEPs voted in favour of an amendment (to which I was strongly opposed) merging the two October part-sessions into one, in the same week. As far as I am concerned, this vote completely contradicts the spirit of the EU Treaties, which explicitly state that Strasbourg shall be the seat of the European Parliament and that 12 part-sessions shall be held there annually. The debate on the location of the European Parliament's seat resurfaces all the time, and this is a fresh attack today on the European Parliament's seat in Strasbourg. However, the Strasbourg seat has historical references and is referred to in legal texts, and it should not be called into question by these multiple attacks. France recently announced that it was referring the matter to the Court of Justice of the European Union, a move which I would like to applaud and which I will support.
I voted in favour of the changes to Parliament's official calendar for 2012, because I think it is right to try and limit wastage of economic and other resources as we carry out our parliamentary duties. The decision to hold the two October plenary sessions in the same week actually means we can avoid a double journey to Strasbourg, with all that this entails in terms of resource saving. In the end, I think this decision is in line with what already happens, with the concentration of the two plenary sessions in September.
I voted in favour of the proposed changes to Parliament's calendar of plenary sessions for 2012 and 2013 because I think that, even fully respecting the Treaties, it is, in any case, possible to bring two part-sessions of Parliament together in a single week, avoiding going over to Strasbourg twice in the same month. This will allow us to cut down the costs of the European institutions and avoid wasting time and money. This will require greater effort in terms of organising proceedings, both by myself and my fellow Members, but it will show the public a greater commitment to avoiding the senseless waste of public money.
in writing. - I believe that holding two separate plenary sessions in October is unnecessary. The EU Treaties require Parliament to hold 12 sessions in Strasbourg each year. However, they allow for two sessions to be held in the one week. By stopping the practice of travelling to Strasbourg twice in one month, the Parliament can set an example in reducing its CO2 emissions and saving public money.
in writing. - I voted for Amendment 1 which deleted the part-session proposed for week 40 in 2013. As with the decision on the 2012 calendar, this is a contribution to cutting Parliament's costs.
in writing. - As one of the co-signatories of the key amendment, I am glad it has been adopted. The calendar of part-sessions for 2013 should now be amended as follows: delete the part-session proposed for week 40 (30 Sep to 3 Oct); split the October II part-session (21 to 24 October) into two separate part-sessions: part-session 1: 21 and 22 October; part-session 2: 24 and 25 October.
The outcome of this vote sets a fundamental precedent along the road which I hope will one day lead to the concentration of all of Parliament's activities in a single place.
Actually, I think we can no longer tolerate the waste of public resources and atmospheric pollution caused by the dual location of Parliament, which each month forces thousands of people to make long and difficult trips between Brussels and Strasbourg. Putting the two October plenary sessions together in the 2013 official calendar sends a very strong signal and I am optimistic that the path we have taken is more just and in tune with citizens' wishes.
I rejected these amendments and will be instituting infringement proceedings at the European Court of Justice. The Conference of Presidents should not have allowed this motion to go to a vote.
I voted for this report, which respects the principle that the institutions should have sufficient resources to be managed rigorously and efficiently. At a time of economic and financial crisis in Europe, when the public are obliged to cut back on their personal expenditure, both the EU and national institutions should follow suit. This should not, however, prevent the necessary public investment which translates into medium- and long-term gain. I would stress that the impact of the Treaty of Lisbon's entry into force in heading 5 should become stable in 2012, although the accession of Croatia planned for 2013 will have an impact on the 2012 budget.
Faced with the present situation, some institutions may have some difficulties in maintaining a balanced budget. For this to be successful, I agree with the good management measures relating to administrative resources and cost reduction plans, whilst adapting efficient and environmentally friendly technologies. Finally, Parliament cannot jeopardise the necessary conditions for giving all the Member States sound working conditions, on an equal footing.
in writing. - I voted against the Fernandes report on budget priorities for 2012 because the European Parliament is still going to look for a 5% increase in its budget even though the rest of the European institutions will confine themselves to 1%. The cost of the EU is, in fact, unsustainable for the nations of Europe and needs to be reduced. I am appalled at the European House of History being approved as part of this report: it is a 70-million-euro-and-counting vanity project which is completely at odds with the supposed claims of austerity.
I voted in favour of this resolution which sets out the general framework and priorities for the 2012 budget in the area of funding the EU institutions. Faced with the continuing economic crisis, it is very important to ensure good financial management in order to implement the principles of economy, efficiency and effectiveness. I agree with the rapporteur's opinion that as a result of the implementation of these principles, institutions should submit cost cutting plans. Furthermore, each expense incurred by the institutions should be clearly specified and justified. Parliament and the other institutions should submit biannual reports on the implementation of their own budgets, giving details of the implementation of each budget line. I therefore believe that the European Parliament and the other institutions should show budgetary responsibility and self-restraint. I welcome the establishment of a new Section X in the EU budget for the European External Action Service, with an allocation of EUR 464 million. However, I would like to call on this Service to use the funds earmarked for it to implement its activities and achieve concrete results.
I voted in favour of this report. Next year's budget must be responsibly balanced, with priority being given to those areas that are inextricably linked with the EU 2020 strategy. In drawing up the budget, it is necessary to ensure the principle of sustainable governance in aspects of effectiveness and efficiency. It is necessary to ensure sufficient resources for the EU institutions so that they can perform their functions properly. At the same time, the institutions must also respond to the current financial, economic and social situation of the EU, apply stringent management procedures and manage resources with rigour and efficiency I agree that the EU institutions can make a significant contribution to reducing costs and generating economies of scale, such as centralised procurement, shared services between institutions, e-governance systems, etc.
I voted for this document because I think that the Fernandes report on the budget priorities for 2012 appropriately identifies the directions to follow next year. I approve of and support the idea presented in the report about giving priority to the internal recruitment of staff. This will help increase efficiency through using the experience previously acquired, while also reducing training costs and the costs involved in adapting to a brand new organisational culture. At the same time, it is important to compare in detail the actual expenditure with that budgeted during 2011 and to pinpoint exactly the causes of significant variations. EU institutions should prepare and send the Commission plans for cutting their expenditure, with specific deadlines and measurable targets. We cannot ask only ordinary citizens and the private sector to make sacrifices. EU institutions need to as well. Indeed, Parliament must serve as a model, demonstrate solidarity and keep a very close watch on how resources are spent.
The report on the priorities for the 2012 budget of Parliament and the other European institutions, for which I voted, goes some way toward taking account of the economic, financial and social situation that we are experiencing. In other words, it is a budget marked by restraint and austerity. This report advocates legislative excellence, cutting costs, reducing the impact on the environment, and a zero-based increase; that is, an increase in line with inflation. The proposal that coming budgets should be multiannual budgets is equally important, so that they can be in line with the multiannual financial framework. It also takes into account the possible accession of Croatia in 2013.
I agree with the report on the guidelines for the 2012 budgetary process, which stresses the need to consolidate the resources required to address the new institutional framework resulting from the entry into force of the Treaty of Lisbon. A responsible attitude towards budgetary matters is of paramount importance for both Parliament and the other institutions. The current crisis and the heavy burden of public debt lead to an urgent need for self-restraint, taking into account the principles of economy, efficiency and effectiveness. It is worth highlighting the fact that certain investments, particularly in technology, could result in future savings in the long term, and therefore, these should not be prevented. I would also stress that proposals for reducing paper, energy and water consumption, along with emissions, should be tabled as part of the organisational culture of Parliament and the other institutions. It would also be desirable to reduce the amount of material for disseminating physical media, which should be replaced by digital media.
in writing. - I voted to restrict the EP budget for 2012, given the economic, financial and social constraints on EU Member States. We undertook to seek to cut some spending and to justify the rest in detail. However, projects already under way, such as the House of European History, should not be jeopardised. This is an austerity budget which stays in line with inflation. At the same time, cuts must not have a negative impact on the quality of Parliament's legislative work.
I support the excellent report by Mr Fernandes, because at a time when we are experiencing a severe financial, economic and social crisis in which so many sacrifices are required of the public, we must be the first to set an example by adopting guidelines for a budget marked by restraint and austerity. The resources needed for the EU institutions to be able to fulfil what is expected of them should, however, be made available, especially in view of the new institutional framework resulting from the entry into force of the Treaty of Lisbon.
I would also stress the importance of subjecting the management of these resources to higher standards of rigour and efficiency, under stricter and more transparent control. It is equally important to encourage the creation of synergies and avoid unnecessary duplications in terms of personnel and functions.
in writing. - When this House considers budget priorities, it does so in the context of massive public sector cuts in EU Member States, rising unemployment, increasing household bills and overall economic uncertainty, both nationally and in many families. In this extremely serious and challenging context, what does the EU consider to be a priority? Remarkably, one priority is a European House of History.
I would hazard a guess that if my constituents were to be asked if this represents 100 million well spent at this time, few - if any - would say yes. It is time for this place - MEPs, the Commission and officials - to get real. Priorities must be in the best interests of our constituents and aimed at making their lives easier. EU money must not be wasted solely for the fulfilment of those obsessed with pushing their idealistic notions of a shared EU history or identity. Such self-indulgence must end.
We have chosen to support this budget report. This is partly because it so clearly emphasises the importance of economy and restraint in these difficult economic times and partly because it welcomes the allocation of EUR 464 million to the European External Action Service, the important activities of which are in the area that the EU ought to be focusing on.
At the same time, however, we are extremely critical of the investment of a total of EUR 549.6 million to extend the KAD building in Luxembourg, and we do not at all share the rapporteur's expectation that this will result in savings in the long term. Instead, the only reasonable option would be to establish the European Parliament and its work in a single location.
We Swedish Social Democrats voted in favour of the report on the priorities for the 2012 budget for the European Parliament and other institutions.
The report adopts a critical and questioning stance towards a number of budgetary proposals involving high costs and recommends that Parliament's budget for next year increase by no more than the rate of inflation; in other words, it should not change at all in real terms compared with 2011. We would also like to emphasise that we agree with the report's extremely hesitant and critical position with regard to the project to establish a House of European History. At a time when there is severe pressure on national budgets, we consider it inappropriate to initiate such a project, which will probably be very expensive.
However, we would like to point out that we would have preferred an even more restrictive approach to be taken to Parliament's budget for 2012 that also included proposals for savings and redistributions to finance new requirements. The Commission advocates a rate of increase of a maximum of 1% for the EU institutions' administrative budgets for next year - an initiative that we believe should be supported. Compared with inflation, an increase of a maximum of 1% would, in practice, entail a reduction in the overall size of Parliament's budget.
Taking the current financial, economic and social situation in the EU into due consideration, it is increasingly important that the institutions respond with the quality and efficiency that is required, and that they employ strict management procedures so that savings may be achieved. It is now necessary to make efforts to fully achieve the objectives enshrined in the Europe 2020 strategy, focusing on growth and job creation. It is also necessary to strike a sustained balance and make an effort towards consolidation in all the categories of the budget. It is therefore important to maintain a prudent approach with regard to administrative expenditure. In conclusion, Parliament should maintain the principle of legislative excellence, respect the principle of good management and transparency, and ensure a spirit of budgetary responsibility in the general framework and priorities for the 2012 budget.
The report 'sets the principle of legislative excellence as a priority'. Given that, despite the ambiguity of the concept, this will depend essentially on the political guidelines attached to the legislative process, we advocate that a fair allocation of resources - material and human - be made available to Parliament, to serve the requirements and scope of parliamentary work. The rapporteur does not hold back from longwinded rhetoric throughout his report, which is punctuated by concepts like 'good management', 'economies of scale', 'efficiency', 'effectiveness', 'cost-benefit analysis', 'redeployment of staff', 'mobility', and so on. Nevertheless, the European External Action Service appears to be excluded from this list when it comes to supporting 'the EU's ambitions in foreign policy'. We agree completely about the 'importance of equal treatment of Members of all nationalities and languages in terms of the possibility for them to carry out the duties and political activity incumbent upon them in their own language'. However, this involves much more than ensuring interpretation services in committee meetings, as the rapporteur suggests. It also involves the provision of interpretation services at meetings of coordinators, trialogues, delegations, parliamentary assemblies and others. It also involves all official and work-related documents being translated in a timely manner. At present, there are unacceptable omissions in both areas.
This is another report on the continuity of EU budget policy, which is subordinate, above all, to the political guidelines introduced into the legislative process. However, we advocate the fair matching of work resources - both material and human - available to Parliament to the needs and scope of Parliament's work, without exaggerating the costs or possible savings, and without undermining Parliament's work.
We cannot, however, refrain from pointing out that, rather than concepts like 'good management', 'economies of scale', 'efficiency', 'effectiveness', 'cost-benefit analysis', 'redeployment of staff', 'mobility', and so on, what the European Union needs is other policies, including substantially reducing spending on the military and on the European External Action Service.
We support the protection of equal treatment of Members of all nationalities and languages in terms of the possibility for them to carry out the duties and political activity incumbent upon them in their own language, bearing in mind, however, that this means much more than ensuring interpretation in committee meetings, as the rapporteur states. It also involves the provision of interpretation services at meetings of coordinators, trialogues, delegations, parliamentary assemblies and others. It also involves all official and work-related documents being translated in a timely manner.
The report by Mr Fernandes concerns the guidelines for the 2012 budget procedure for the European institutions. Amongst other things, the report provides for greater rigour -given this tough time of economic crisis - in terms of the bureaucratic management of the European organisational system. That is why I supported Mr Fernandes by voting in favour.
I voted in favour of adopting this report, which lays down guidelines for the 2012 budget procedure: a general framework and budgetary priorities for the functioning of the European institutions (except the European Commission). Our report supports, in particular, the reduction in the European Parliament's budget in view of the Member States' economic, financial and social situation, and I welcome that. My final point is that I resolutely opposed the amendments attacking the European Parliament's seat in Strasbourg, and I am glad that they were rejected by the majority of the European Parliament.
I agreed with this report, because it is very important to give priority to the principles of good management, namely, economy, efficiency and effectiveness. In the implementation of the various policies, the results achieved must be taken into account and variable expenses should, whenever possible and when their scale so demands, be made subject to regular cost-benefit evaluations. As a result of implementation of these principles, institutions should submit cost cutting plans; thought should be given to the advantages of centralisation, so as to generate economies of scale (e.g. centralised procurement, shared services between institutions). Interinstitutional cooperation is essential in order to exchange best practices that favour effectiveness and allow for savings. I believe that interinstitutional cooperation should be improved as regards translation, interpretation, recruitment (EPSO) and EMAS and should be extended to other areas. In a context of economic crisis, the heavy burden of public debt and restraint in times of ongoing national budgetary consolidation efforts, the European Parliament and the other institutions should show budgetary responsibility and self-restraint. Parliament's goal should be to develop legislative excellence and all the necessary resources should be available for this purpose, while respecting budgetary constraints.
In the current economic, financial and social climate, the budgetary procedure guidelines for 2012 present a real challenge, especially because the European Union's institutions are being forced to make considerable savings but, at the same time, they need to have sufficient resources to enable them to carry out their activities with the highest level of professionalism and efficiency. In this respect, I express my support for better interinstitutional support with a view to exchanging practices which will result in a strategy for strengthening ties between Europe and its citizens, while maintaining budget austerity and making savings so that the Europe 2020 agenda objectives can be implemented successfully.
Although the 2012 budget for Parliament and the other institutions should be about consolidation, this should not create obstacles preventing investments, since investment projects ensure the smooth operation of Europe's economies.
Last but not least, I support the rapporteur's point that it is unacceptable to have no interpretation services available during the meetings of the European Parliament's committees, as MEPs must be allowed to use their mother tongue. I, too, was in the situation where I could not use the interpretation services, even when I was presenting a report.
The 2012 and 2013 budgets will be consolidation budgets aimed at reflecting the Member States' spending cutbacks and setting a benchmark for the levels that will be established in the next financial framework.
The aim of this budget must be excellence, which means pursuing the objectives of economy, efficiency and effectiveness using as little as possible of the available resources. During this consolidation phase, Parliament has to aim to increase the budget but not above the rate of inflation. This threshold means exercising great responsibility. The increased expenses deriving from enlargement to include Croatia and the 18 new Members of this House provided for by the Treaty of Lisbon will be integrated through an amending budget.
In order to respect the approach of containing expenses, I hope that all the institutions will send the necessary information in advance in order to set out a general framework of administrative expenses so that the Budget Authority can take decisions on the use of resources following a multiannual, sustainable approach that aims for the comparability of the information provided over time and across the institutions.
in writing. - I welcome this report which makes clear that Parliament expects the Bureau to submit realistic requests when presenting the estimates, is ready to examine its proposals on a fully needs-based and prudent basis in order to ensure appropriate and efficient functioning of the institution, stresses that the purpose of the amending letter presented by the Bureau to the Committee on Budgets in September is to take into account needs unforeseen at the time the estimates were drawn up and stresses that it should not be seen as an opportunity to renew estimates previously agreed. Following the interinstitutional line, the enlargement-related needs shall be integrated either in an amending letter or amending budget, and the needs for the 18 new MEPs following the Lisbon Treaty will also be integrated by an amending letter or amending budget.
This report has the great merit of stressing the need for MEPs to carry out their duties in their own language. The lack of translations in a number of meetings, in communications that are addressed to us, and in joint resolutions that are under negotiation, is an unjustifiable obstacle to our work as MEPs and hence to democracy. I support this request. However, I refuse to support the waste of money and the democratic aberration that the establishment of Baroness Ashton's European External Action Service represents. Likewise, I refuse to endorse the use of private enterprises in preference to civil servants.
The Treaty of Lisbon has given Parliament new responsibilities. This situation means additional administrative work, with the result that Members need qualified staff to carry out advisory roles. This new situation leads to two problems: increased costs arising from the need for more assistants, and additional space required in order for them to carry out their duties in good working conditions. This situation leads to increased costs. That is difficult to explain during this time of crisis, but if Parliament's work is to be excellent, it needs to have the necessary financial and human resources. That is why I voted as I did.
in writing. - Although the report contains the main guidelines and priorities for the 2012 budget, including the standards of legislative work in the European Parliament, I do not think that the budget increase in terms of the rate of inflation is correct or justified. There are other mechanisms and ways of solving common problems and priorities. I voted in favour.
The expenditure ceiling for the multiannual financial framework of the European Union budget for 2012 was increased once again. Particularly in times when citizens have to tighten their belts, the European Union, too, must make savings. There are plenty of opportunities to make savings, from abandoning one of the seats of Parliament, to reducing the morass of EU agencies, to improving the fight against fraud within the aid programmes.
Labelling it as due to the economic and financial crisis, the European Union has simply put a few plans on hold but not made any real savings, despite selling these acts as major savings. This is more than unfair towards European citizens and it is just as unfair to justify all the additional costs on the basis of the greater demands under the Treaty of Lisbon. For these reasons, I voted against the budget report.
This report includes an increase in the expenditure ceiling for the multiannual financial framework (MFF) for the European Union's budget in 2012. As a result of the economic and financial crisis, the citizens in the Member States were urged to accept austerity measures and thus to bear the major part of the impact of the crisis. The EU, too, should reduce its expenditure. This begins with the uncontrolled growth of agencies, goes on to the pre-accession aid for Turkey and continues through to the expensive duplicate structures and administration costs as a result of the European External Action Service. I therefore voted against this report.
Mr Fernandes's proposal for a resolution on the guidelines for the 2012 budget procedure offers an overview of the administration of Parliament's budget in view of a future optimisation of the management of the resources available to the European institutions, which is why I voted in favour. Parliament will have to adopt a budget to consolidate the future financial framework and the additional human resources needed to meet the requirements of the Treaty of Lisbon, and to improve and complete the buildings available, information technology and interpreting services. The main objective is still to find a good way of managing resources so as to contain expenses while nevertheless improving services.
I chose to abstain because, although this text mentions identifying possible savings for next year's budget, these are not made specific within the text. If we want to be consistent, savings-related policies should begin with the very Members of this House.
I voted in favour of this report as I believe that the current financial, economic and social situation in the EU cannot prevent the institutions from employing strict management procedures so that the necessary savings may be achieved. A real effort needs to be made towards consolidation. As regards sound management principles, the institutions should submit cost-reduction plans, and when presenting expenditure, it should be clearly specified and justified. In this vein, I would like to publicly express my appreciation for the excellent work that has been carried out by my colleague, Mr Fernandes.
I voted in favour of the report on the guidelines for the 2012 budget procedure because I think that the current economic crisis - which right now has repercussions on employment above anything else - requires a joint effort on cutting back from the Member States and the European institutions. I therefore agree with the statement that in the current circumstances, the general principle for European financing is to follow an ethos of budgetary austerity.
In any case, I feel that I must emphasise how, even in view of the economic situation, the Union's budget and, in particular, Parliament's budget - as the only European institution directly elected by citizens - should primarily take care to promote and bring citizens closer to the European Union, particularly at times like these when the future is so uncertain. In particular, I think it would be a particularly good idea to consider a better distribution of Parliament's information offices in the Member States and their more strategic location, partly in the light of the latest upheavals in neighbouring States.
in writing. - I voted in favour even if I would have preferred that some amendments concerning the need for the EP to reduce its number of places of work to one did not pass.
The guidelines for the 2012 budget are based on a balance between the need to give the European institutions sufficient and appropriate resources to carry out their activities, and the need to find a quality and efficient response in the face of the current financial, economic and social crisis. The submitted proposal points out that the institutions may have difficulties in maintaining the financial discipline and restraint needed to comply with the multiannual financial programme, particularly with regard to heading 5. The rapporteur therefore calls for sound management principles, such as economy, efficiency and effectiveness, so that it is possible to achieve greater rigour, simplicity, clarity and transparency.
As regards the Parliament, this document, for which I voted, includes the needs arising from Croatia's accession in 2013, the increase in the number of MEPs by 18 and the need for extra staff following the Treaty of Lisbon's entry into force. For the other institutions, it is worth pointing out the new Section X on the External Action Service which, with the new Treaty, will respond to the financial needs arising from the creation of an ambitious institutional framework to support EU foreign policy.
According to the Fernandes report, the European Parliament must shine in the legislative field and all resources must serve that end. For me, there has to be a second priority here, too, namely, that Parliament must shine when it comes to budgetary discipline. Governments, businesses and citizens are currently having to evaluate their expenditure once again. The European Parliament must do the same - we must focus not on more money but on new priorities. We need a change of course because the European Union's administrative spending has risen faster than its total spending, and Parliament tops the list! Recital F of the report makes reference to the European External Action Service, which is likely to cost more money. That, too, must change. Why does the said service have many dozens of employees and luxury premises in exotic locations like Barbados and Madagascar? Take a close look at the service and you find that it does not need more money. This must be the number one budgetary priority for the European Union: not spending more money, but spending better.
The guidelines for the 2012 budget procedure consist of assorted individual sections drawn together under the headings 'economy' and 'consolidation'. Many citizens in Europe, like their national governments, have been forced into economy and restricted spending by the consequences of the financial and economic crisis. In this situation, it is more than justified that the European Parliament should lead by example with its proposed budget for 2012. In 2012, the EU will be faced with new - and inevitable - expenditure. This is dependent on the potential accession of Croatia, the newly created European External Action Service and the three financial agencies. In order to stop the automatic process of increased budgetary demands equating to an increase in the budget, now is the time that potential savings in the EU budget must be identified. This should include, for example, a business analysis of the Union's agencies and an evaluation of EU bodies' human resources and buildings policies.
I am voting for this resolution because a strategy for the Atlantic region is essential for EU territorial cohesion, especially in the context of the eastward enlargement of EU borders. It is worth noting that our approach to the Atlantic can only be less one toward a peripheral region and more one that affirms its geo-centrality in the world as part of a strategic orientation that puts the region at its centre. For the EU, it is the border area with North America, South America and all of western Africa. A strategy for the Atlantic region in which the Member States and their regions participate should also prioritise new areas of innovation in the economy and science, in particular, new products and services linked to the environment, to renewable and marine energy, to food-related marine biotechnology, to health and smart technology-intensive products and services.
The Atlantic strategy should not be isolated, but rather enshrined within the set of the EU's overall objectives, given the lessons of the Baltic strategy, adapted after the start of the period of budgetary planning for 2007-2013, which has undoubtedly limited the scope of the initiative.
I voted in favour of this resolution on the European strategy for the Atlantic region. Five EU Member States are situated along the Atlantic coast - France, Ireland, Portugal, Spain and the United Kingdom. Therefore, there is a need for a strategy to coordinate the actions of these countries in the region. I agree with the rapporteur that the major added value of EU regional strategies is seen in multi-level cooperation, coordination and better strategic investment of available funding, not in additional allocation of resources. I believe that this strategy would address the following issues of common interest: environment and climate change, including preventing and combating marine pollution by ships, transport and accessibility, research, innovation, culture, leisure and tourism, marine services and training, as well as fisheries and the seafood sector. I would like to recall that one of the first strategies of this kind is the EU strategy for the Baltic Sea region approved by the European Council, covering 8 EU Member States, including my own country, Lithuania. This strategy is aimed at making the Baltic Sea region environmentally sustainable, prosperous, easily accessible, safe and secure. This strategy has already been successfully initiated, and I therefore feel that the European strategy for the Atlantic region would be beneficial not just for this region, but for the whole of the EU.
Cooperation on problems extending beyond national borders is one of the great added values of the work carried out by the European Union. My colleague, Mr Cadec, has been working for months to strengthen cooperation between the regions of the Atlantic Arc, so that it enables them to make the most of any possible synergies. I therefore voted in favour of this resolution, which 'asks the Commission to shape as soon as possible the EU strategy for the Atlantic region as an integrated strategy dealing with maritime and territorial issues'.
I supported this resolution. Territorial cohesion is one of the EU's most important objectives and a precondition for an effective, economically strong and competitive internal market. The Atlantic region has its own specific characteristics, namely, a dynamic maritime area whose fragile environment must be preserved and which is subject to the consequences of climate change. It is an outlying area within the European Union, with major accessibility and connectivity problems. I feel that there is an urgent need to adopt this strategy, which will help address this region's fundamental problems as regards opening up, the interconnection of transport and energy networks and the development of marine energy, the development of urban and rural areas, and the intensification of land-sea ties and of sea-interior waters ties.
I agree with Parliament's resolution on the European strategy for the Atlantic region, which I believe is of great importance, as five Member States have an Atlantic coast: France, Ireland, Portugal, Spain and the UK. This strategy is being proposed to address significant issues, such as maritime energy, the environment and climate change, transport and access, security and surveillance, research, innovation, the creative industries, culture, leisure and tourism, marine services and training, fisheries and the seafood sector. European territorial cooperation, which is consolidated in this strategy through the aforementioned aspects, can contribute widely to the intensification of the integration process within the Atlantic region through greater participation by civil society in the decision-making process and the implementation of concrete measures. I would also like to stress that this initiative can, and should, lead to the better use of EU funds, not an increase in expenditure.
As a Member elected by a country in the Atlantic region, I must highlight the importance and the need to create a European strategy which takes the geographic, demographic and economic characteristics of this region into account. An integrated and joined-up strategy needs to be created to ensure a synergy and consistency between sectoral policies in this area, creating the added value necessary to address the challenges of sustainable development and competitiveness of this region in particular, and of Europe in general. I have no doubts as to the need for an approach at European level, based on strengthening cooperation between the Member States with an Atlantic coast, coastal communities, the private sector and civil society, and in which this common strategy will benefit all the stakeholders.
This should enable the identification of common problems and challenges, and of shared priorities, and the creation of the synergies needed to promote more efficient resource use. It is important not only to improve the competitiveness and sustainability of the traditional sectors, but also to exploit the full potential of the Atlantic area, with new markets, products and services, guided by two main priorities: protection of the environment and ecosystems, and job creation.
I voted in favour of this resolution as I support the need for the Commission to establish, as rapidly as possible, a European strategy for the Atlantic region which addresses maritime and territorial issues. This strategy should address issues of common interest, such as the environment and climate change, marine energy, maritime transport, maritime security and surveillance, fisheries, tourism, research and innovation. The Azores, Madeira and Cape Verde should also be included and have a prominent role in this strategy.
Today, the Atlantic is one of Europe's borders and has been one of the European continent's most important means of contact with the world. It was across this ocean that European peoples, particularly the Portuguese, came into contact with peoples, economies and cultures previously unknown to one another, and forged what is today a truly globalised world. Today, the Atlantic region suffers marginalisation compared with Europe's centre, and this can and must be remedied through the understanding that the Atlantic and relationships with the more important partners bordering it, such as Brazil and the United States, can bring about the reaffirmation of a geostrategic centrality that has, however, been displaced by the emergence of the Asian countries. The importance of the region fully justifies the establishment of a European strategy which, true to the role historically reserved for the ocean that gives it its name, does not confine itself to the Member States, but rather is able to provide a link to those other coasts. In this regard, I would stress the extremely important and irreplaceable role of the outermost regions in the strategy's success. These continue to merit special support from the Union, which can overcome the costs of insularity and boost foreign contacts.
On 14 June 2010, the Council asked the Commission to draw up a European strategy for the Atlantic region within one year, as it is a peripheral territory with special characteristics in terms of both its potential and its environmental fragility. Therefore, given its importance at global level, a strategy is required that is ambitious and takes into account its maritime and territorial aspects. This resolution represents a fundamental contribution to drawing up the strategy as it draws attention to crucial aspects such as the need to seek out synergies with other policies on the environment, energy, transport, tourism, marine resources, and others, to adopt a macro-regional policy and move towards the international approach that is needed for good relations with countries that have Atlantic coasts. I welcome Parliament's adoption of this resolution, as I am convinced that this EU strategy for the Atlantic region will speed up sustainable growth in this area and put maritime issues at the top of the European agenda.
We are in favour of developing strategies aimed at the economic, social and territorial cohesion of certain macro-regions, which should obviously be given the appropriate means to allow this to be achieved fully and effectively. Every phase of these strategies - preparation, formulation and implementation - should actively involve the countries and regions that are within their geographic scope, and should be based on cooperation between those countries and regions. These strategies can and should address issues of common interest, such as, in the case of this specific proposal of the European strategy for the Atlantic region: marine energy, environmental preservation, including the prevention and fight against marine pollution, transport and access, research and innovation, among others. However, we have major doubts about, and other strong disagreements with, some of the points in the resolution. We therefore did not vote in favour. The resolution does not safeguard the principle that new resources, especially financial resources, should match the new objectives in the area of cohesion policy, in order to make them effective. The resolution also proposes the subordination of the strategy to EU foreign policy, to international trade policy objectives, to the Europe 2020 strategy and to the achievement of 'the aims of the internal market'.
It is important to continue developing strategies aimed at the economic, social and territorial cohesion of certain macro-regions, which should obviously be given the appropriate means to allow this to be achieved fully and effectively. Every phase of these strategies - preparation, formulation and implementation - should actively involve the countries and regions that are within their geographic scope, and should be based on cooperation between those countries and regions. These strategies can and should address issues of common interest. This case concerns the European strategy for the Atlantic region: marine energy, environmental preservation, including the prevention and fight against marine pollution, transport and access, research and innovation, among others. However, we have major doubts about, and other strong disagreements with, some of the points in the resolution. We therefore did not vote in favour.
The resolution does not safeguard the principle that new resources, especially financial resources, should match the new objectives in the area of cohesion policy, in order to make them effective, which means that we will have a lot of promises but few actions, in addition to being subordinated to international trade policy objectives, to the Europe 2020 strategy and to the achievement of 'the aims of the internal market'.
I strongly support what is being done at EU level to establish an integrated strategy for the Atlantic region. The Atlantic strategy must focus on stimulating economic development of the Atlantic islands and the Atlantic coastal region.
The Atlantic region is one of the richest areas for wind, wave and tidal energy, but not enough benefit is being reaped from that energy potential. Atlantic coastal region leisure and tourism activities also constitute valuable economic resources. There is true growth potential there; for example, developing strategic marinas in each country.
The maritime transport, ports and seafood sectors - including aquaculture - in particular would benefit from the establishment of closer collaboration among the Member States bordering the Atlantic. Any strategy for the Atlantic must comply with the provisions of the common fisheries policy. Over the years, there has been an improvement in cooperation between Member States on issues of safety, security and maritime surveillance.
Since the Atlantic Arc area is so extensive, however, an integrated strategy must be put in place to ensure better and more effective activities coordinated by Member States.
The adoption of a parliamentary resolution on the draft strategy for the Atlantic region is an opportunity for me to point out the urgent need to work at European level on a common approach regarding the use of our maritime areas and to find a joint solution to the problems that exist. The Channel is a particularly illuminating example in this respect: a strategic maritime gateway to the European Union, it is both an essential link between the Atlantic Ocean and the North Sea (it contains 20% of the world's fleet and more than 500 vessels over 300 tonnes sail through it every day) and an area dedicated to fishing, leisure activities, aggregate extraction and soon - much to my satisfaction - energy production from offshore wind farms. This concentration of activities calls for serious thought to be given to the issue of managing maritime safety in that area at European level, as part of a joint strategy. That is why, during the debate on the strategy for the Atlantic region, I once again called on Mrs Damanaki, Commissioner for Maritime Affairs and Fisheries, to include the Channel in the proposal that she is due to submit in June.
I voted in favour of this document, because as we know, the Atlantic region has its own specific characteristics; namely, it is a dynamic maritime area (thanks to maritime transport, fishing, marine energy, etc.), an area whose fragile environment must be preserved and which is subject to the consequences of climate change, and it is also an outlying area within the European Union, with accessibility and connectivity problems and with a low number of major city centres. We need to shape as soon as possible the EU strategy for the Atlantic region as an integrated strategy dealing with maritime and territorial issues. This strategy should implement a better coordination of goals and means, with strong links to the EU 2020 strategy and EU policies post-2013. This strategy aims at better spending of EU money, not increasing expenditure. This strategy needs to be well-connected to EU regional policy and integrated maritime policy. I feel that it should also facilitate synergies with other EU policies such as trans-European transport networks, the common fisheries policy, climate and environment actions, the research and development framework programme, energy policy, etc. It is important to improve accessibility in Atlantic maritime regions and increase movement of persons, goods and services in these regions in order to achieve the aims of the internal market and the objective of cohesion policy, especially by the development of short sea shipping and the highways of the sea.
in writing. - I voted for this report on the EU strategy for the Atlantic region which is of the opinion that this strategy should be set within the cohesion policy objective of territorial cooperation (Objective 3), and be based on an integrated, cross-domain and territorial approach, aiming at better coordinating policies between the various levels of governance on a given territory, with a focus on relevant issues, and is convinced that European territorial cooperation can contribute widely to the intensification of the integration process within the Atlantic region through a greater participation by civil society in the decision-making process and the implementation of concrete actions.
The Atlantic region has specific characteristics of its very own as it is a dynamic maritime area, in which I would stress its maritime transport, fisheries and marine energy. It is an area with a fragile environment that has to be preserved, but which is subject to coastal erosion and extreme weather events, and it is a peripheral area. Therefore, an integrated EU strategy is required which covers maritime and territorial issues. That is why I voted as I did.
I voted for this resolution which calls for the EU to create a European strategy for the Atlantic region. European territorial cooperation can contribute widely to the intensification of the integration process within the Atlantic region through a greater participation by civil society in the decision-making process and the implementation of concrete actions. The text includes a call on the EU for the strategy to deal with maritime and territorial issues. It also insists that cooperation within the framework of this strategy should, first and foremost, be based on the needs of the stakeholders concerned and is thus of the opinion that the political priorities addressed have to be decided through a consensus.
in writing. - Taking into account the specificities of the Atlantic region, Parliament asks the Commission to act as soon as possible to establish the EU strategy for the Atlantic region as an integrated strategy dealing with maritime and territorial issues. Though Parliament believes that this strategy must develop synergies between relevant EU, national, regional and local policies, it calls on the Commission and the Member States to set up simplified rules to facilitate the implementation of this strategy and reduce the inherent administrative burden. In my view, this is not possible, because efficient measures of influence on the Commission have not been found so far. I am getting the impression that the Commission has still not started to change its priorities under the Lisbon Treaty and is conducting unjustified and long-lasting rhetoric with Parliament to further its own opportunities. This is not being done in the general interest and is actually detrimental to the whole situation. I supported the report, but nevertheless remain of the same mind.
Five Member States of the European Union border the Atlantic. France, Portugal and Spain, in particular, certainly do not see only benefits from this geographical fact, as the Atlantic plays a not insignificant role when it comes to the streams of refugees that now threaten to increase as a result of the crises in the countries of North Africa. People-smugglers are all too keen to use the Atlantic route, since Spain's border fence was erected in 2005. In order to prevent a flood of predominantly economic migrants, the EU would be well advised to quickly develop an effective Atlantic strategy that also covers this aspect, even though the remaining two Atlantic States - the United Kingdom and the Republic of Ireland - bear little to no impact in this regard. As the resolution hardly, if at all, covers this area, I abstained from the vote.
At today's vote, the European Parliament adopted the resolution on the European strategy for the Atlantic region. The strategy is a further European initiative which will not concentrate on solving the problems of a single country but of the entire Atlantic region, which includes as many as five Member States.
It is important to draw attention to the fact that the strategy should be characterised by a bottom-up approach. The geostrategic position of the region allows development of cooperation in the fields of maritime safety, international trade and fishing, as well as protection of the marine environment and preservation of biodiversity.
I think it is necessary to ask the European Commission what resources will be given in pursuit of the strategy, because this is particularly important in relation to establishing the new financial framework. In my opinion, another important matter is the process of putting the strategy into effect and the possibility that it may be necessary to create additional financial instruments.
I agree with the resolution on the European strategy for the Atlantic region, which will contribute to the region's sustainable development. Moreover, a further step will be taken towards the implementation of one of the European Union's objectives - territorial cohesion. Given the geostrategic position of the Atlantic region, the Commission must take immediate action and develop an integrated strategy for this region, strengthening international cooperation and triangular cooperation initiatives, and addressing maritime and territorial issues. Attention is drawn to the fact that effective territorial cooperation will promote the development of marine energy and will create a favourable environment to use transport and energy networks and interconnections. For this strategy to achieve the objectives set, it must be well-connected to EU regional policy and integrated maritime policy. Only this can guarantee synergies with other EU policies and create the conditions for more targeted and more effective absorption and use of funds allocated by the EU, without increasing expenditure. Furthermore, the adoption of this strategy will improve accessibility to Atlantic maritime regions, and increase the movement of persons, goods and services.
The motion for a resolution on the European Union strategy for the Atlantic region follows the request made by the European Council to the Commission to develop an integrated strategy dealing with maritime and territorial issues in the Atlantic. I voted in favour of the resolution to ask the European Commission to prepare and report on the negotiations on the planned strategy no later than June. The aim is to implement better coordination in the region on issues such as the integrated maritime policy, the trans-European transport networks, fisheries, climate and environment actions, research and development, increasing movement of persons, goods and services in the regions in order to achieve the cohesion policy objective, ensuring that everything ties in with the EU 2020 strategy and with the European Union's policies post-2013.
I voted in favour of this resolution because given that Portugal is an Atlantic country, with a dynamic maritime area and great potential, although it has a fragile environment that needs to be preserved, I consider it positive that the EU is recognising the potential of its Atlantic region. I also believe that many of the problems of this vast area should meet with a response at European level through an integrated EU strategy for the region, and through the prospect of a territorial cohesion policy that should be a fundamental framework for Union choices. However, Union decisions have been totally absent and completely sacrificed because of unacceptable budgetary constraints resulting from political choices of austerity that do not encourage development.
Given Portugal's particular geostrategic position, this matter is of great importance, especially as regards the areas of maritime security and surveillance. I therefore believe that the establishment of the European Union strategy for the Atlantic is very pertinent.
in writing. - As was the case in the resolution on an EU strategy for the Danube region adopted by the EP last month, the present draft resolution stresses that the major added value of EU macro-regional strategies is seen in multi-level cooperation, coordination and better strategic investment of available funding, and not in the additional allocation of resources. The draft resolution underlines the conclusions of the Swedish Presidency regarding no new institutions, no new legislation and no new budgets.
Furthermore, REGI wanted this strategy to work according to a bottom-up approach and to involve all stakeholders (regional and local public authorities, Member States, the EU, private stakeholders and civil society organisations, including the interregional networks and organisations concerned) in its design and implementation. From the Greens/EFA point of view, we proposed amendments on the development of marine energy, the prevention and fighting of marine pollution by ships, and the development of short sea shipping and highways of the sea, that were all adopted.
As a Galician and co-signatory to this initiative, I support an ambitious strategy for the Atlantic region. I call on the Commission to table a proposal prior to June 2011 with the priority of growing and creating sustainable jobs in line with the Europe 2020 strategy. The macro-region's area is maritime, fragile and peripheral, so the strategy requires an integrated, cross-cutting and territorial focus, all of whose dimensions should protect the environment, encourage accessibility, mobility and connectivity, and promote cohesion.
The strategy should also facilitate synergies between the EU's various policies - for example, as regards: tourism; highways of the sea and trans-European transport networks; common fisheries policy; energy policy, and marine energy in particular; climate change measures; the Framework Programme for Research and Technological Development; multilingualism; and, in general, any policies that will be implemented from 2014 onwards - and between any relevant policies developed in the field by the various responsible authorities. The plan must be drawn up, adopted and implemented in a transparent and trustworthy way, through cooperation between all the public institutions, and the involvement of the private sector and civil society organisations.
Owing to its vast area, the European Atlantic coast has great potential and several specific characteristics. The Atlantic region offers significant and dynamic maritime activity and has at its core regions that are very different from one another, but which have the common characteristic of depending on activities in the maritime basins of this ocean. There are remote regions of the Atlantic that are difficult to access, being at a great physical distance from continental Europe. I am talking, specifically, about the outermost regions of the EU, where problems of connectivity and accessibility are reflected in their economic and social development. However, it is also important to mention that these regions have unique advantages compared with other European regions. Apart from their permanent constraints, their own characteristics offer potential that should be taken into account as part of an integrated view of the Atlantic region.
The objective of territorial cohesion allows, or rather obligates, harmonious development for all EU regions, bearing in mind the specific characteristics of each one. I therefore hope that the outermost regions of Macaronesia, including my home region of Madeira, are properly taken into account in any future strategy for the Atlantic, and that an integrated approach can overcome the main difficulties and challenges that these regions experience.
I am voting for this resolution, as I believe that the accession of Turkey to the EU is in the strategic interests of both the country and the EU, but this will require Turkey to make a firmer commitment to the processes of reform in order to meet the accession criteria. This is the case particularly in the areas of freedom of the press, association and assembly, of commitment to creating a faster, more independent and fairer judicial system which cooperates effectively in the fight against terrorism, and in the struggle for women's rights and human rights in general. Moreover, the withdrawal of Turkish forces from Cyprus is an essential condition for building a climate of good neighbourliness.
I voted in favour of this resolution on Turkey's 2010 progress report. When it began negotiations on EU accession, Turkey committed itself to reforms, good neighbourly relations and progressive alignment with the EU. However, it is clear that Turkey's progress is too slow, demonstrating the unwillingness of this country's government representatives to implement reforms and democratise the country. The European Parliament has serious concerns about the deterioration in freedom of the press, about certain acts of censorship and about growing self-censorship within the Turkish media, including on the Internet. We condemn the restrictions on freedom of assembly and, in particular, the violent police crackdown on student demonstrations at Ankara University in December 2010. The European Parliament is also concerned that human rights defenders are being persecuted in Turkey. This represents just a portion of the human rights violations in a country that aims to become an EU Member State. It is clear that the current human rights situation in Turkey is complicated, one might even say contrary to the EU's values and policies. Against such a backdrop, negotiations on EU accession are leading to a dead end. I therefore believe that the Turkish authorities must adopt immediate rigorous reforms in all branches of government or consider the possibility of becoming not an EU Member, but a strategic partner.
The European Parliament report and the corresponding motion for a resolution adopted by plenary illustrate the imperialistic infighting within the EU and the conflict surrounding economic and political relations and the objectives processed in cooperation with the bourgeoisie in Turkey. These issues relate to the exploitation of the people in this country, the servicing of broader imperialistic interests in controlling wealth-producing resources and the exploitation of the people in the Middle East, in North Africa and in the area as a whole. As the capitalist crisis and imperialistic aggression escalate, the European Parliament has concealed the anti-grassroots policy of the Turkish Government and the attack on the social rights and grassroots freedoms of the workers in that country. The Turkish Government continues to view grassroots forces protesting against violations of the rights of the Kurds as terrorists. The European Parliament tolerates Turkey's intransigence and aggression against the Republic of Cyprus. It has voted against the proposals and amendments concerning the Republic of Cyprus and its legal rights in the area. The Greek Communist Party is radically against the accession of Turkey to the EU, because it is fighting against this imperialistic organisation. The MEPs of the Greek Communist Party voted against the report on Turkey because its accession to the EU can only bring hardship for the workers.
in writing. - My statement aims to justify my abstention on the resolution on Turkey. I abstained because I did not agree with its lack of positive inspiration and its lack of a clear appreciation of some key features of the Turkish Government's recent action. In this resolution, there is too much of a paternalistic attitude towards a great country that does not deserve this treatment.
There are too many demands on Turkey, with too many details and too many unrealistic standards to be met. If these standards were applied to the EU Member States, several of them would not qualify for EU accession. I hope this attitude towards Turkey will change over time, and I hope this Parliament will show a stronger commitment to the goal of having Turkey in the EU soon.
I voted in favour of this resolution. Turkey committed itself to reforms, good neighbourly relations and progressive alignment with the EU. These commitments and efforts by Turkey should be viewed as an opportunity for Turkey itself to modernise, given the support from Turkish citizens and civil society for Turkey's further democratisation and their commitment to an open and pluralistic society. Despite the progress made in some areas, the situation in Turkey remains rather complicated. Hitherto, Turkey has made rather slow progress with regard to reforms. Ongoing confrontation between the political parties and the lack of readiness on the part of the government and the opposition to work towards consensus on key reforms mean there is no visible impact, and in some areas, the situation is worsening, particularly as regards freedom of the press. The Turkish Government has committed itself to undertaking comprehensive reforms in order to modernise its country, and it must therefore increase its efforts to establish a democratic state, based on the principle of separation of powers with a balance between the executive, legislative and judicial functions and respect for human rights and fundamental freedoms.
For the fifth consecutive year, Turkey has failed to comply with Europe's requests. There has been a growth in fundamentalist movements, which the government does not combat due to its nationalist and Islamist political views.
The status of religious Christian minorities and of women has been deteriorating for years. Turkey does not therefore wish to come into line with Western democratic standards; it has chosen a pathway of re-Islamification, which will lead it ever further away from accession. A country that aims to take a leading role in the Arab-Muslim world with an aggressive foreign policy towards the West and Israel is a country that demonstrates for itself the reasons why my group has long opposed those who would like to see Turkey become a Member State.
Whilst, on the one hand, the report sheds light on many problematic aspects that have emerged in recent years, it also applauds the 'progress' that the Turkish Government has made in some areas. Essentially, the report holds the doors to Europe wide open for Ankara, which is why I voted against it. Turkey is not Europe and never will be, either in cultural or political terms. The backward steps made by Turkey ought to convince even its most enthusiastic supporters to give up on the idea that this country should join the European project.
The European Parliament must continue to give encouragement to states wishing to become members of the European Union because it is only by encouraging democratic change and punishing swiftly abuses or ineptitude that will enable these countries to become aligned with Member States' common democratic and economic standards. This is why it is natural to welcome the first steps which have been taken towards constitutional reform in Turkey, which highlights, however, the need for global system reforms. Turkey's political problems, its relations with Greece, which are still tense and even in stalemate, the precarious dialogue between the political parties and the undermining of press freedom are all reasons for slowing down the pace of the accession negotiations. Turkey's immediate aim is likely to be the waiver of the visa scheme imposed by Member States on Turkish citizens. Indeed, concluding the negotiations on the readmission agreement will result in better management of migration.
The Commission must launch the dialogue with Turkey about visas as soon as the agreement comes into force. Europe cannot afford to have a state the size of Turkey feeling frustrated about the way in which its citizens are treated. Turkey is likely to expect Parliament's resolution to benefit it more. However, the fact that Parliament is saying that the negotiation process with the EU is lengthy and open-ended does not reflect the reality on the ground.
The Member States clearly have everything to gain from maintaining good relations with Turkey, but once again, the European Union has discredited itself with this report on Turkey's progress towards accession.
Firstly, it is still not listening to the people of Europe, who are worried about this prospect, the upshot of which is that hundreds of millions of euro are being spent indiscriminately each year (in pre-accession assistance), and nothing is being given in return.
Secondly, the Union recognises, although it has not learnt from it, that Turkey flouts international law in Cyprus and fundamental rights in its own country, scorns its Armenian and Greek neighbours, oppresses the minorities living on its territory and does not even deign to honour the commitments it makes to the Union.
When will we have the courage to get out of this trap? Will our leaders get back to reality and propose a partnership to Turkey instead of accession?
I voted in favour of this report because I believe that the reforms in Turkey, although important, have been taking place slowly. It is worth stressing the recent amendment to the legal framework reinforcing women's rights and contributing to greater gender equality, but there is still much to be done to reverse the low rates of female employment.
We Swedish Social Democrats support the demand for Turkey to recognise the genocide. However, we believe that it is important that the criticism of Turkey for not recognising the genocide is not used as a weapon by the - regrettably - xenophobic forces which want to keep Turkey out of the EU at any price. We think it is important to continue the membership negotiations with Turkey and to put pressure on this country to comply with the Copenhagen criteria, because that will force it to comply with the human rights requirements and adopt a more progressive attitude to minorities like the Kurds, Armenians, Assyrians and Syrians, who we believe would perhaps be the ones to benefit most from Turkey joining the EU - an EU that is genuinely democratic and prepared to accept diversity. We therefore abstained from voting on Amendment 38.
Given the maelstrom of instability afflicting the southern Mediterranean and the whole Muslim world, it is clear that, for all its flaws, the Turkish regime has been able to evolve in a more peaceful and orderly way, and that it has sought to converge and integrate with the European Union by adopting its standards and best practices. Today, Turkey is a regional power to which the EU must pay particular attention, as the link between the two is crucial. Having said that, it has to be acknowledged that Turkey still does not fulfil all the objective criteria that would enable it to aspire to be a full member of the Union, and that the reforms that it has recently been making will take time to have the expected results. I hope that Turkey will be successful in its efforts at democratisation and that, whatever form its future relationship with the Union takes, it will become closer and deepen, for their mutual benefit.
Negotiations concerning Turkey's accession to the EU began in October 2005, and that process is still ongoing and a long way from reaching an outcome in the near future. The European Union, which is interested in pursuing a policy of good neighbourliness, welcomes this integration, as it regards Turkey as a strategic partner. Nonetheless, there are certain problems hampering the advancement of this process. The first of these is the disrespect for fundamental rights as regards freedom of speech, respect for minorities and the rule of law. The EU sees this as an unacceptable situation, which is only exacerbated by the occupation of a large part of the territory of Cyprus. Turkey must therefore provide evidence that it is in the process of changing, particularly by implementing the legislation amended in 2007 and complying in full with the undertakings that it has made to the EU. I am voting in favour of this report in the hope that the Turkish Government will adopt the approved recommendations as soon as possible, as the people of Turkey will reap the benefits.
Turkey is militarily occupying part of an EU Member State: the Republic of Cyprus. Despite efforts by the Cypriot Government to resolve the problem and repeated demonstrations of goodwill to come to a fair solution, the Turkish authorities show no signs of wanting to match these efforts. Instead, they are pursuing a policy of non-compliance with United Nations resolutions, and of the occupation and colonisation of the northern part of the island. That should be a central point in this resolution. However, the resolution is complacent as regards the continuation of this situation. In addition, it is silent about the repression of workers, trade unionists and leftist forces in Turkey, as well as of the Kurdish minority. Those who have voted for this resolution are concerned rather to urge Turkey to 'support and actively contribute to the implementation of EU policies and measures in the region', particularly in the area of energy, highlighting its 'constructive engagement' in NATO operations in Afghanistan and the Balkans, along with the renewal of 'close ties with Israel'. These considerations are illustrative of the deeper meaning and significance of EU enlargement processes which, in the specific case of Turkey, is the imposition of the wishes of the EU powers and the interest that they serve.
I welcome the report by my Dutch colleague in the Group of the European People's Party (Christian Democrats), Mrs Oomen-Ruijten. The text is very balanced. It highlights some of the critical issues still to be resolved in the process of bringing Turkey closer to the European Union and also notes how, as well as the unresolved issue of the Armenian genocide, it is also up to the Turkish authorities to take responsibility for the occupation of part of the island of Cyprus and the dispute with the Republic of Cyprus, a Member State since 2004.
Another fundamental point is inter-religious dialogue with the various communities, including the Christian community, and, in particular, the possibility for these communities to obtain legal personality in order to open and operate houses of worship. I think the time has come to leave hypocrisy behind and stop constantly boxing in the Turkish people, since we knew from the start that the obstacles would be difficult to overcome. Turkey is not Europe, either in cultural or geographic terms, though it has extremely strong commercial ties to Europe. For these reasons, I think it would be more useful and worthwhile to set up a privileged commercial partnership, instead of insisting on the long and winding road to accession.
As we have been stressing, many questions are raised by the negotiations on Turkey's accession to the EU. This is a process promoted by the major powers in the EU, and it is not lacking in contradictions, as its objectives include the integration of this large country into the EU single market, control of its economy and the use of its geostrategic location in relation to the Middle East, the Caucasus and Central Asia, particularly for access to and control of the energy sources and markets of these regions.
Moreover, the resolution is instructive on this point, urging Turkey to 'support and actively contribute to the implementation of EU policies and measures in the region', particularly in the area of energy, highlighting its 'constructive engagement' in NATO operations in Afghanistan and the Balkans, along with the renewal of 'close ties with Israel'.
The resolution ignores the repression of workers, trade unionists and leftist forces in Turkey, and of the Turkish people. As for Cyprus, the majority of Parliament maintains the usual ambiguity, although it is not clear why, given that Turkey has not taken any step towards recognising Cyprus, an EU Member State, but is continuing its military occupation of the north of that island, installing Turkish citizens to change its demographic balance, and in breach of UN resolutions.
The large groups have not had the courage, in committee, to defend their own political choices regarding Turkey's accession to the European Union. In order to avoid talking about full membership of the Union, in the case of the left, or of a privileged partnership, in the case of the so-called right, they have struck a deal. They have decided on the usual meaningless option of the 'open-ended' process - in other words, a process with an uncertain end. Who, though, wants to pursue negotiations that have no clearly defined aims? The people of Europe, who are overwhelmingly opposed to this accession, and whose governments, like this Parliament, refuse to listen to them, are being made fools of. Parliament, which, every year, deplores the fact that Turkey does not honour its commitments, that reforms there are slow, that the conditions of women and Christian minorities there are deteriorating, that it is in conflict with a Member State ...
And which completely fails to learn from this! Turkey and its people are also being made fools of - with disastrous diplomatic consequences, as we saw recently with Mr Erdoğan's visit to Germany and Mr Sarkozy's visit to Turkey. Neither does Nicolas Sarkozy have the courage of his alleged convictions: is he in favour of a partnership and not of accession? Then he should say so clearly and act accordingly.
I am in favour of the negotiations and Turkey's accession to the European Union, but only on condition that human rights and democracy are respected. That is why I voted for the amendment, which proposed the recognition of the Armenian genocide, a crucial historical act and prerequisite for Turkey's accession to the Union.
I voted in favour of this document because accession negotiations with Turkey were opened on 3 October 2005 after the Council had approved the Negotiating Framework, and because the opening of those negotiations was the starting point for a long-lasting and open-ended process. Turkey has committed itself to reforms, good neighbourly relations and progressive alignment with the EU, and these efforts should be viewed as an opportunity for Turkey itself to modernise. Full compliance with all the Copenhagen criteria, in accordance with the conclusions of the December 2006 European Council meeting, remains the basis for accession to the EU, which is a community based on shared values. I would single out the main aspects and priorities of this integration as building good neighbourly relations, advancing EU-Turkey cooperation, enhancing social cohesion and prosperity and fulfilling the Copenhagen criteria.
Turkey has aspired to membership of the EU since the 1960s, but now the membership talks have, in practice, come to a halt. Turkey needs to look in the mirror: it has not implemented the Ankara Protocol or recognised Cyprus. Furthermore, the country must introduce civil and human rights reforms before it can join the Union. These include freedom of religion and acknowledging the rights of women. These are the facts. The Union, however, should also take a look in the mirror. There is strong opposition to Turkey in the EU, based on prejudices and fear of difference. The big Member States, such as Germany and France, are afraid of Turkey, which is a large, influential country. The situation in North Africa has once again shown that Turkey is a skilful foreign policy actor. In fact, Turkey is more skilful than the EU or its individual Member States.
Since the 1990s, Turkey has built good neighbourly relations and stability in its region - on its borders with Europe, the South Caucasus, Central Asia and the Middle East. The young people in North Africa who are so keen to see reform are looking to Turkey. Turkey is a strong economic actor. Unlike the European economy, Turkey's economy is dynamic and is growing, in spite of the economic crisis and recession that has hit Europe and the rest of the world. This cannot be ignored.
Today, when with bated breath and hope, we observe the revolutions that have overwhelmed some of the Arab countries, my conviction that Turkey's membership of the European Union is a geopolitically strategic necessity simply becomes stronger. Turkey is a democratic Islamic state, which can serve as an inspiring example to other Arab countries that wish to establish a democratic system of government founded on the rule of law and respect for human rights, while preserving their religious values. It worries me that we are sending the wrong signal to the citizens of Turkey and reinforcing the influence of anti-European and Islamic fundamentalist forces. We must recognise that by so doing, we are also doing a service to those who do not wish to see the European Union as the most important player on the world stage. We must face up to the truth and admit that Europe cannot currently compete in terms of economic development with such countries as China, India and Brazil. Admitting Turkey to our Union would make us larger and economically more powerful.
We must also recognise Turkey's stabilising geopolitical significance. From the experience of Latvia, I know that adhesion negotiations are an important instrument for encouraging reform, which is why it is important for the EU to open negotiations on new chapters with Turkey. Turkey's wish to commence negotiations with the EU on the introduction of a visa-free regime is justified. Turkey's government has made significant strides, which is why I should like to emphasise that criticism in EU reports on Turkey's progress should be commensurate with an objective assessment of the country's achievements.
Turkey has achieved remarkable economic growth, enabling it to progress in 10 years from the 27th to the 16th biggest economy in the world. It is the European Union's 7th biggest trade partner and the EU is Turkey's main trade partner. Roughly 88% of direct foreign investments in Turkey come from EU states, which indicates how solid our ties are. On the political front, it is a model of stability and democracy for Muslim states. Negotiations with Turkey should be given a boost. For example, I think that opening Negotiation Chapter 15, which is on energy, is important, including for EU Member States. Turkey's strategic importance to the Union's energy security must not be ignored at a time when we want to diversify supply sources, with the Nabucco gas pipeline project being a significant example of this. Therefore, I think that Turkey must be considerably involved, even prior to accession, in EU energy projects or in regional cooperation in the Black Sea and Mediterranean Sea region.
in writing. - I voted for this report, which commends Turkish citizens and civil society for supporting Turkey's further democratisation and for their commitment to an open and pluralistic society, but notes Turkey's slow progress with regard to reforms and recalls that the Turkish Government has committed itself to undertaking comprehensive reforms, both with a view to fulfilling the Copenhagen criteria and for the sake of Turkey's own modernisation, and calls on the government to increase its efforts in that respect.
There has been no change over the past year in Turkey's attitude towards either the European Union or Cyprus. Turkish colonisers and occupying troops are still on the island. It is important to note that the Turkish Cypriots in occupied Cyprus are demonstrating against Turkey, protesting about their financial hardship due to the presence of the Turkish occupying army. Referring in a statement to the Turkish Cypriot demonstrations, Turkish Prime Minister Erdoğan accepted that Turkey invaded Cyprus in order to serve its strategic interests.
This resolution lectures Turkey on democracy. Such lectures are inappropriate. Barely two months ago, Parliament was welcoming the negotiations between the Commission and the dictator Colonel Gaddafi. And what about integration between the Union and Turkey?
As for its claim to draw a partner country's attention to the need for a separation of powers when this House demands no such thing within the Union, it is, in fact, unbearable. There is worse, however: this text threatens Turkey with the cessation of its EU accession negotiations if it fails to comply immediately with the Union's neoliberal dogma, and reminds it of the Copenhagen criteria. Anyone who has the general interest of the people at heart knows that this Europe needs to be changed before it is enlarged. I am opposed to any further accessions taking place until social dumping has been stopped, but I shall vote against this arrogant text.
The possible accession of Turkey to the EU continues to be cause for major reservations. Its continuing occupation of part of Cyprus, its refusal to open ports and airports in the region, the violation of rights of political, religious and ethnic minorities, discrimination against women, the exclusion of political parties and the revocation of laws limiting the jurisdiction of military courts are some examples that demonstrate this. There are other fundamental issues. Most of Turkey is not geographically part of Europe. Turkey has an Islamic identity that is very different from the Judaeo-Christian identity of most EU countries; the secularity of the country is only held in place by military force. The movement of people from what would become the country with the largest population in the EU would create great imbalances in the labour market. None of this precludes acknowledgement of the efforts made by Turkey over recent years to meet certain criteria required by the EU, and it recognises the invaluable role that this country plays within NATO. A relevant consideration would be whether it would be better to guarantee Turkey privileged and preferential partnership status with the EU, rather than creating false expectations and hopes for membership, something that it would be difficult for the facts and circumstances to accommodate.
I am in favour of Turkey's accession to the EU and welcome the progress the country has made to its citizens' benefit. However, at the same time, it should be mentioned that in order for Turkey to be able to accede as a Member State of the EU, it has to comply with the Copenhagen criteria and the obligations to the EU itself and to its Member States, like any other candidate country. It is necessary for Turkey to respect international law, and it must do much more in relation to the Kurdish problem, to acknowledgement of the Armenian genocide and to normalisation with its neighbouring countries. As such, Turkey must withdraw its occupying troops from the Republic of Cyprus.
I believe that Turkey's eventual accession is of vital importance if the Union wishes to increase its political, strategic and economic influence at international level. Integrating that country into Europe will benefit Europeans at least as much as it benefits the Turks.
We should not forget that Turkey is a traditionally secular country; it is powerful and has a wealth of human resources. It is a gateway to the markets and the energy routes of Asia and the Middle East. It is also totally reliable within NATO. Certain efforts made by the Turkish authorities with regard to respect for human rights deserve to be mentioned. Thus, the adoption of amendments to the constitution is a step in the direction of the democratic standards necessary for accession.
Nevertheless, although the new radio and television laws are welcome advances, freedom of expression and, more specifically, freedom of the press, remain a cause for concern. Similarly, the resolution of the Cyprus issue is a prerequisite for any progress in the accession process.
in writing. - Turkey's accession to EU is not within the strategic interest of EU until Turkey admits to the genocide of Armenians and withdraws its troops from Cyprus. I voted against the resolutions as a whole and against many separate odious points.
The progress report on the accession negotiations with Turkey was, once again, more than sobering. Given the circumstances, however, what else could be expected? Turkey is not a European country - geographically, culturally or historically - and it has a different approach to many issues for these reasons. All of this being the case, it always astounds me how this House manages to produce such politically correct and positive resolutions on this subject. The truth is never allowed to be stated and clear words are to be avoided if at all possible. It is really time to come clean with Turkey. It must be made clear to the Turks that they are our friends and partners in many areas but that accession to the EU is just not possible.
Rational forces in Turkey have long since recognised that accession to the European Union is not the most worthwhile goal for them. In light of its location and the manifold connections with the Turkic peoples of the Caucasus and with the Arabs, Turkey is assuming an important strategic position in the Middle East. The EU should take account of this and recognise Turkey as an important strategic partner beyond its borders.
I wonder how it is possible that this report does not mention a number of fundamental issues regarding Turkey, above all, the disastrous situation in Cyprus. In the northern, Turkish-controlled part of the island, systematic violations of basic rights are a common occurrence and Turkey is trying to bring in more settlements, which definitely will not help the peace process that we are hoping for.
Another fundamental issue that astonishes me and that has not been adequately stressed is Turkey's obstinate refusal to acknowledge the Armenian genocide that took place last century. For these and other reasons, I voted against the report, just as I remain strongly and staunchly against Turkey's possible future accession to the European Union.
The European Union needs Turkey and Turkey needs the EU. It is important not simply in terms of trade and economic ties and investments. Almost 100 years ago, Turkey turned to face Europe and it can and must become a bridge linking our continent with the Muslim world. Unfortunately, it has to be acknowledged that negotiations on Turkey's accession to the EU have slowed. The EU is waiting for progress, particularly as regards protecting human rights, gender equality and safeguarding freedom of expression, freedom of the press and religious freedoms. Normalisation of relations with Cyprus is another important issue. This conflict must be resolved in a manner that is favourable for both Turkey and Cyprus. It is important to reach a peaceful solution to the conflict.
Events in North Africa demonstrate the important contribution Turkey has to make, spreading stability and democratic values. The people of Libya, Egypt and other Arab nations view Turkey and the EU as an example that they need to follow. I voted in favour of the report, because it is well balanced. It reflects well the state of Turkey's EU integration in 2010. I have always agreed with Turkish membership. However, this country would have to implement the Ankara Protocol and do more, particularly as regards minorities, women, press freedoms and the rule of law.
I voted in favour of Parliament's resolution on Turkey's 2010 progress report. The Commission's annual report shows that the modernisation of Turkey towards a democratic and pluralist system is a slow and painful process but that the Turkish Government, citizens and civil society are working towards it. The domestic political squabbling over reforms does not ease the way to reaching European standards, but does, however, show a commitment to change and modernisation. Recent events in the Mediterranean show how important it is to assess the reforms and the situation step-by-step, avoiding taking simplistic stances on the issue.
I voted in favour of the motion for a resolution on the 2010 progress report on Turkey. Apart from anything else, it contains an important call on the Turkish Government to apply the bilateral readmission agreements entered into, pending the application of the readmission agreement between the EU and Turkey. This call is even more valuable in light of recent events in North Africa, which put Greece at the centre of the wave of immigration. This is a time when, wherever we are and wherever we stand, we need to highlight the immigration dangers that we may have to face; we cannot simply stand by and watch something that is already happening. As a candidate country, Turkey should cooperate with the EU so that, together with Greece and the other Member States, we can stem the flood of immigrants trying to enter the EU illegally.
The motion for a resolution on Turkey draws attention to the situation on human rights. The constant stalemate between Turkey and Cyprus, the precarious dialogue between the political parties, the undermining of press freedom, women's rights and other fundamental rights are some of the factors which have resulted in slowing down the pace of the accession negotiations, according to the draft report. The negotiations are regarded as 'a long-lasting and open-ended process'. I think that Turkey's accession to the European Union must be seen as a strategic benefit for both parties: the EU and Turkey. This is why I call on the Turkish Government to step up the reform process in order to fulfil the accession criteria completely.
The process of bringing Turkey closer to the objectives of the European Union has been, and will be, a long one. I have therefore always advocated the deepening of relations between the EU and Turkey through the gradual implementation of partnerships in various areas. I think that creating a long-term expectation of integration is not positive either for the EU or for Turkey.
in writing. - Notwithstanding the progress mentioned during the debate, and the 'opening', problems remain in relation to women, minorities, freedom of opinion and the press, social imbalances, poverty, rights of the child, education, an independent judiciary and army intervention in politics.
The EU Commission notes that despite legislative advances, 'however, senior members of the armed forces have made a number of statements going beyond their remit, in particular, on judicial issues'. It reached the following conclusion regarding the judiciary: 'Investigations in some high-profile cases continued to raise concerns. This points to the need to improve the work of the police and the gendarmerie but, also, the working relationship between the police and the gendarmerie, on the one hand, and the judiciary, on the other'.
There are still many unresolved questions over Turkey's progress in the EU accession negotiations.
First of all, the ongoing issue with Cyprus needs to be concluded between the Greek-Cypriot and Turkish-Cypriot communities, during which the withdrawal of Turkish troops will also be negotiated. These negotiations are currently going through a particularly delicate phase. In addition, major doubts must once again be raised over the cultural background of the country itself, which is closely tied to Islamic traditions - a long way from Europe's Catholic Christian roots.
Although the report offers strong criticisms of the positions held by Turkey, the clear intention to have it join the European Union remains. We cannot support this for many reasons that show that this country has nothing in common with the rest of Europe: geographic position, religious belief, the militaristic decision to continue to occupy part of the European Union in northern Cyprus, the decline of the freedom of the press, limits on the freedom of expression, religious discrimination and the violation of women's rights take Turkey ever further away from Europe.
To this day, religions other than Islam cannot open and operate places of worship, proselytise, form a clergy or have a legal personality. The Turkish Government does not wish to comply with the important European Union Treaties and protocols and it does not cooperate sufficiently in terms of controls on illegal immigration. For these reasons, I voted against the report.
I have always supported Turkey's accession to the European Union, subject to adherence to the Copenhagen criteria and Turkey adopting the acquis communautaire in the proper manner. Today, I voted in favour of the motion for a resolution on the progress report on Turkey. The resolution gives expression to a clear and balanced political message on the eve of the parliamentary elections. Turkey has delivered major efforts on the road to its membership, including the partial revision of its constitution, civilian control of the military and the partial reform of the judiciary. Further steps are necessary, however. The pace certainly needs to be stepped up, too. The European Parliament points out that better guaranteeing of human rights, including those of women and minorities, is crucial, as is an independent judiciary. In addition, emphasis must also be placed on guaranteeing the freedom of expression and, in particular, the freedom of the press, as this was recently put under pressure again as a result of the arrest of journalists. It is necessary, however, that Turkey be encouraged to fulfil the exemplary role that it can play in the democratisation process for the Arab world. I therefore find it regrettable that there are still crucial chapters in the accession negotiations that are being blocked by various Member States.
in writing. - I supported this report which recognises the constitutional changes which have taken place in Turkey but also addresses areas which remain problematic, such as their failure to implement the Ankara Protocol. By encouraging Turkey to continue carrying out reforms, the European Parliament hopes to see improvements in human rights and equality laws which will benefit Turkish citizens.
The progress report on Turkey very clearly shows up the weaknesses in the process in place hitherto. Turkey clearly lags behind expectations. There must also be no accession discounts, as the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance have been calling for. In this context, also, Mr Erdoğan's appearances in Germany, where he called on the Turks in Germany to un-integrate, must be viewed in a critical light. Such speeches are not helpful for good cooperation and represent a snub to the efforts of both Germany and the Union. Furthermore, there is still much to be desired in relation to the freedom of the press and the resolution of the Cyprus issue.
in writing. - I have been consistently supportive of Turkey's accession process while fully aware of serious concerns that have to be addressed. The Progress Report 2010 is a reasonably balanced document and I have voted in favour of it in spite of a number of reservations - not least over the Cyprus issue, where I much regret that the amendments calling for fulfilment of the EU Council's promise to end the isolation of Northern Cyprus were voted down. Turkey has a pivotal role to play as a gateway between West and East and we should be sending positive and welcoming signals.
I voted in favour of the 2010 progress report on Turkey, which turned out to be clearly negative. According to the report, over the past 5 years, Turkey has made hardly any progress worth mentioning in its process of reform or in meeting the EU's accession criteria. There are still considerable failings in the fields of human rights, freedom of the press and of opinion, and women's rights. As a member of the High-Level Contact Group for Relations with the Turkish Cypriot Community in the Northern Part of the Island of Cyprus, I am well aware that the same applies to the unresolved problem of Cyprus.
I voted in favour of this report, but I did so only because it very specifically makes clear that there is no progress in the accession negotiations with Turkey. On the contrary, indeed, essentially what we have is a standstill or even steps backwards in relation to the observance of civil and human rights, freedom of religion, of assembly and of the press, and on the Cyprus issue. In fact, Turkey's new foreign policy direction, for example, as relates to Iran and Syria, gives rise to doubts about whether Turkey's Prime Minister Erdoğan is really serious when he talks about moving closer to Europe. Furthermore, it remains unclear how the billions of euro of pre-accession aid paid to Turkey are being spent. There is only one conclusion from all of this, and that is that the accession negotiations must be halted. Turkey remains one of the EU's most important partners. The idea of its full membership, however, is becoming increasingly illusory.
I am in favour of this resolution as I am convinced that Montenegro should become an example of success for the EU in the Balkans, as it meets all the conditions established by the Commission to begin the accession process. However, I am concerned about the prevailing corruption, particularly in construction, privatisation and public procurement sectors, and, more seriously, discrimination against minorities and the most vulnerable groups. The independence of the media should also be a concern.
I voted in favour of this resolution on the European integration process of Montenegro. The European Parliament approves of the reforms being made by Montenegro and welcomes the progress made in the European integration process. On 17 December 2010, the European Council took the decision to grant Montenegro the status of candidate country for accession to the European Union. I share the regret expressed in the resolution over the decoupling of candidate status from the right to open negotiations. It is important that the decision to start these negotiations should not be unduly or unreasonably postponed. I expect the negotiations to start at the latest after the publication of the 2011 Commission Progress Report, provided Montenegro makes good progress in fulfilling the benchmarks set by the Commission.
The European Union strongly supports the progress made in the enlargement process but notes that major challenges remain in most of the countries concerned. This resolution concerns the case of Montenegro. I supported it as I believe it is balanced: it emphasises the fact that Montenegro has made real progress, not only in economic terms, but also in terms of the fight against corruption. While Montenegro must, of course, continue its efforts, I feel it is only right for it to be granted the official status of candidate country for accession to the European Union.
I voted in favour of this resolution. The European Council reaffirmed that the future of the Western Balkans lies with the European Union and that the growth and stability of this region is particularly important. Judging by the progress made by Montenegro in various areas, it is clear that the country is taking preparations for European integration seriously. The government and opposition parties in Montenegro have reached a general consensus as regards European integration and have made it a high priority. The report also shows that Instrument for Pre-Accession (IPA) assistance works well in Montenegro and that there has been significant judicial and administrative reform. Montenegro is successfully engaging in regional cooperation, is a constructive regional partner, and is playing a stabilising role in the Western Balkans region.
The report sets out the reasons why Europe should not want Montenegro to join the European Union. Rampant corruption, ongoing serious social discrimination against women and several ethnic minorities, media pluralism standards that fall far short of European levels and the entrenched presence of organised crime in the economic and political life of the country.
Furthermore, I cannot even support the Council's basic position regarding the accession of Balkan countries to the EU. It is a political and strategic absurdity to think of Europe as the inevitable destiny of the countries of the former Yugoslavia. It seems that recent experience does not count at the top levels of our institutions. Trying at all costs to speed up enlargement, including economically weak and politically unstable countries, certainly has not helped the consolidation of the European project. Indeed, it has weakened its structure, slowed down decision-making processes and complicated the development of shared policies in crucial areas for the life of our continent.
I therefore voted against this report which, although it emphasises the multiple problems underlying the process of Montenegro's accession, retains the basic idea of giving this country the opportunity of joining the EU.
I welcome the concern and commitment shown by the government and opposition parties of Montenegro in relation to European integration. The results of this process are the institution of the country's legal and constitutional framework, which has almost been finalised, along with the economic reforms that have been undertaken. However, there are a number of aspects to improve, including corruption, organised crime, discrimination and the freedom of the press. I would like to call upon this state to continue along this route, which I hope will soon end in processes of negotiation being opened.
Montenegro has shown that it wants to continue with its European choice. I welcome the determination of its leaders and the changes which have been taking place in the country to bring it up to European standards, particularly with regard to democracy, human rights and respect for the rule of law.
Despite the progress which has been seen, it is still clear that the country still has some way to go before being fit to join the European Union. I hope that the determination of Montenegro will continue to be felt and that, rather than nominally or formally converging with the EU, Montenegro will improve living conditions for its people and improve the functioning of its institutions so that it can become a prosperous state.
The European institutions have recognised the strategic interest of EU enlargement to the Balkans on a number of occasions. The accession of new states depends on various factors. The first of these is the interest expressed by the state, followed by a pledge to comply with a set of fundamental rights for citizens. As the Republic of Montenegro has expressed its interest in acceding to the EU, the Council decided to confer candidate country status on this state on 17 December 2010. In fact, as stated in this report, Montenegro has been making a number of reforms, particularly the creation of a new legal and constitutional framework, and in the fight against corruption. Nevertheless, there are areas in which more progress is needed, such as the freedom of the press and respect for the work of non-governmental organisations. I am voting for this Parliament resolution on the process of integration for the Republic of Montenegro, which recommends that the process of integration be speeded up. I would like to call upon the Montenegrin authorities to continue to make an effort to fulfil the established objectives, as this country is an important neighbour for the EU, and one with which we would like to collaborate.
In the case of Montenegro, it is becoming clear that the direction and meaning of the processes of EU enlargement are intended to satisfy the designs of the major EU powers and their interests, which serve their large corporations: namely, the extension of markets, access to and control of geostrategic locations, and manual labour that can be exploited and used to further devalue the workforce in the EU countries as a whole. As the peripheral regions created as a result of successive processes of enlargement are exhausted, it is necessary to create others. Many promises are being made today to the people of Montenegro, as they have been to others in the past and present. However, the price is high, and it has only partially been divulged. In this particular case, it is important not to forget that the process of breaking up Yugoslavia was carried out by NATO and the EU powers, which are today seeking to attract Montenegro into an accession to the EU that is the successor to that process.
We are facing yet another episode in the process of the total disintegration of Yugoslavia, and what remains of it. This time, it is Montenegro's turn. The major powers of NATO and the EU, having imposed strangulatory economic and financial measures on Yugoslavia, with the support of the International Monetary Fund and the World Bank, supported ethnic divisions which ended in war and the hasty creation of new 'sovereign states'.
The future integration of Montenegro into the EU is the successor of that process and the attack on the achievements of socialism, with a view to satisfying the interests of economic and financial interest groups by exploiting the workforce, through the market, and through the geostrategic locations and natural resources of these countries.
Now the promises are huge. The EU beckons with millions of euro in so-called 'aid' and development. However, how much will this cost and when will it arrive, if indeed it does?
Our experience is that 25 years of Portugal's capitalist integration in the EU demonstrate that the promised progress is never achieved. What is achieved is the destruction of manufacturing and employment, the exploitation of workers, the destruction of public services, debt and foreign dependence. This is why we have out doubts about this process.
The enlargement process of the European Union continues on exclusively geographical premises and, as I have already stated in this House, the Council is being hasty in granting the status of candidate country for accession before the countries in question reach democratic quality standards that at least approach a basically adequate level. Corruption, smuggling, organised crime and violations of the freedom of the press are just some of the factors that lead me to think that Montenegro is still a long way from Europe. These reasons really seem sufficient to not support this resolution, which traces the guidelines for the European future of the Balkans irrespective of the area's tangible problems.
The decision to grant candidate status to Montenegro was primarily political. Montenegro would probably have had to wait longer for it, if not for the fact that this issue was being considered at the same time in relation to Albania. However, the comparison works to the advantage of Montenegro, of course. Nevertheless, many of the reservations applying to Montenegro 'carry over' from one annual report to the next, and we see from the Commission statement that politicisation of the state bureaucracy, independence of the judiciary, organised crime and the environment are now 'regular features'. There is no fundamental progress in sight regarding the fight against all-pervasive corruption. We must not underestimate this. In the given circumstances, it is therefore a good solution to grant Montenegro candidate status without setting a deadline for the start of accession talks. The EU has already adopted a similar approach towards the Former Yugoslav Republic of Macedonia in 2005. The difference is that overcoming the barrier which confronts the Former Yugoslav Republic of Macedonia requires the agreement of two states. Montenegro's fate, meanwhile, is entirely in its own hands. I presume that all of this was made very clear in the recent talks between Herman van Rompuy, José Manuel Barroso and Jerzy Buzek and the new leader of Montenegro, Igor Lukšić, the world's youngest premier. Nobody likes to be led by the nose for too long. This also applies to a country which, despite the fact that it is not in the EU, has been using the euro as its national currency for many years now.
I voted in favour of this document because a general consensus and high priority has been given to European integration by the government and opposition parties in Montenegro, which has resulted in good progress in the reform process since the independence of the country. I welcome the fact that Montenegro was granted the status of candidate country for accession to the European Union and Montenegrin citizens have been granted the possibility to travel without visas (full visa liberalisation) to the EU Schengen area. I welcome the fact that the process of establishing the legal and constitutional framework of the country has almost been finalised and there has been good progress in adopting important legislation in the field of fighting corruption, as well as progress in reform of the judiciary. However, there is still a need to continue to reform public administration, strengthen human resources at the local level of administration and combat organised crime, particularly money laundering and smuggling. The media sector must be able to operate without political interference and it is necessary to guarantee the independence of regulatory bodies.
I voted in favour of the resolution, which promotes the integration of Montenegro into the European system, because we have all witnessed that this country has made notable progress towards adopting proper processes and instruments.
These are necessary steps not only for joining the EU but also to give a judicial, civil and social structure to a country that must develop in compliance with the regulations and in view of shared growth at the various levels of administration.
Montenegro has already launched important reforms that are therefore heading in the right direction, which also involves creating an administrative structure capable of making effective future use of Structural Funds, which will benefit this country greatly.
Ahead of the start of the much anticipated negotiations, many fellow Members and I hope to create a suitable environment for the citizens of Montenegro, free from corruption and bursting with initiatives for democratic growth.
in writing. - I voted in favour of the resolution in order to acknowledge Montenegro's progress towards European integration and highlight the remaining goals to be achieved for the benefit of its people. When the resolution was in the Committee on Foreign Affairs, I contributed amendments concerning the efficiency and predictability of the justice system. The publication of all judgments and the unification of jurisprudence should be priorities in order to ensure public trust and a predictable judicial system. Increased funding for courts to work fast and efficiently and consistent measures for training judges are also necessary. The efficiency of the EU funds spent in the area of justice reform and the combating of corruption must be assessed. The consistency of the rule of law throughout a nation is vital to its ability to progress politically and democratically.
in writing. - I voted for this report, which welcomes the general consensus and high priority given to European integration by the government and opposition parties in Montenegro, which has resulted in good progress in the reform process since the independence of the country, and which welcomes the new political leadership in Podgorica and encourages the new government to continue Montenegro's European integration process and speed up the reforms leading to fulfilment of the Copenhagen criteria. It also welcomes the European Council decision of 17 December 2010 to grant Montenegro the status of candidate country for accession to the European Union, but regrets, however, the decoupling of candidate status from the right to open negotiations, stressing that the decision to start them should not be unduly or unreasonably postponed, and expects the negotiations to start at the latest after the publication of the 2011 Commission Progress Report, provided Montenegro makes good progress in fulfilling the benchmarks set by the Commission.
This resolution supports the obligation for the people of Montenegro to submit to the Copenhagen criteria and accelerated privatisations. The Union has been reduced to an aggressive and pretentious liberal doctrine. I want no part of it. I shall vote against.
As a candidate for future accession to the EU, Montenegro has demonstrated its willingness to pursue its choice of Europe through the determination of its leaders and the changes which have been taking place in the country in order to bring it closer to European requirements, particularly with regard to democracy, human rights and respect for the rule of law. However, despite the progress that has been made, this is not yet enough, and Montenegro has to continue to make efforts before it is fit to join the European Union. I hope that this determination will continue to bear fruit and that joining the EU will become a reality, so that Montenegro can give its people better living conditions and improve the functioning of its authorities in order to become an increasingly better state.
I am in favour of starting discussions on the accession of Montenegro to the EU, inasmuch as I am in favour of expansion on principle. Nevertheless, I have been unable to vote for this resolution as the Commission is demanding a series of reforms from Montenegro that are in line with the EU's neoliberal policies, such as the privatisation of the public sector and the adaptation of the education system to the Bologna Process. For all the above reasons, I did not vote for the report, but rather abstained.
Ever since it gained independence in 2006, Montenegro has clearly demonstrated its desire to join the European Union: the euro was officially adopted in 2006, and a Stabilisation and Association Agreement (SAA) has been in force since 1 May 2010. Montenegro's accession to the Union will bring greater political, economic and social stability to the country and will increase the stability of the Balkan region. Indeed, I welcome Montenegro's efforts to become a constructive partner in the field of regional cooperation, notably as a result of the various regional agreements it has concluded with its neighbours in the areas of readmission and extradition and in judicial and police matters. The consolidation of peace and stability benefits not only the region but also Europe as a whole.
I therefore call for accession negotiations to begin as soon as possible, particularly since the European Council granted Montenegro the status of candidate country at the end of December 2010. Montenegro's efforts to meet the accession criteria are going well, even though substantial progress still needs to be made, in particular, regarding corruption and organised crime, freedom of information and gender equality.
in writing. - Although the Committee on Foreign Affairs welcomes the European Council's decision to grant Montenegro candidate status, serious problems remain as regards corruption, especially where the building industry, privatisation and the state procurement sector are concerned. There are still problems as regards minorities and unprotected groups as well. It would be correct to supervise the implementation of Parliament's recommendations to Montenegro, and if these recommendations are implemented, I believe that the accession of a country like Montenegro can only be a benefit to the EU.
There is constantly a tension that is not always easily reconcilable between respect for human rights and other national interests (perhaps of a military or economic nature). Even the United States and the European Union step over this fine line from time to time, as can be seen from the infringement of civil liberties and data protection in the context of the fight against terrorism. The EU must therefore stand up more strongly and consistently for human rights within and outside the Union. Outside the Union, I have in mind especially the protection of Christian minorities in Islamic countries and in Asia. I therefore voted for this motion for a resolution.
Today, the European Parliament adopted the resolution on the European integration process of Montenegro. Enlargement of the EU to include the Western Balkans was confirmed as long ago as 2003 in Athens, which is why Parliament has expressed the hope that accession negotiations will begin before the end of this year. In the resolution, attention is drawn to the significant improvement in the political and social situation in Montenegro, and also to Montenegro's positive approach to European integration.
Unfortunately, Montenegro has still not overcome the problem of corruption and organised crime. In my opinion, a very important and so far also unresolved problem is the question of discrimination against ethnic groups and also against women, who are under-represented in decision-making processes and in public administration. Another positive feature is the country's fight against censorship and its attempts to guarantee freedom of expression. However, attacks on journalists and activists are still being reported.
EU integration is the main driving force behind Montenegro's progress. This country has achieved a lot in the last 12 months, successfully implementing structural and economic reforms, and effectively combating corruption and organised crime. Ethnic minorities live together peacefully in Montenegro and the country successfully promotes good neighbourhood relations. The EU and Montenegro therefore signed a Stabilisation and Association Agreement. I voted in favour of this resolution, because it rightly indicates further steps to reform Montenegro. It is necessary to make progress in the establishment of the rule of law, to continue to implement administrative reforms, improve the capacities of civil servants, amend electoral law, and strengthen civil society and the independent media. It is important for the country to maintain the momentum and to continue the work it has begun.
Montenegro became one of the official candidate countries for accession to the European Union last December 2010, but no date has yet been established for the start of proper negotiations. I support the spirit of the resolution where it compliments the government of Montenegro in light of the priority being given to reforms linked to the integration process and, despite the problems still to be resolved, it expresses hope for official negotiations to begin within the year. In terms of bringing the Balkans closer to the European Union, Montenegro is the country that offers the best socio-political situation. This is why I voted in favour of the resolution, since I think that the accession to the EU of Montenegro and the other Balkan countries is of fundamental strategic importance for Europe in terms of the stability of the region itself, for its own development, and for the resources that it offers.
I acknowledge the effort that has been made by Montenegro, particularly with regard to legal reforms, the struggle against corruption and the fight against different types of discrimination, but I would like to stress that this work needs to be continued and intensified. However, there is still a wide range of matters that require particular attention. I am referring to economic issues in particular, and the need to apply new structural changes, despite the success of the economic reforms, which has been exposed by the financial crisis. I would like to add one final remark on an issue that I hold dear: the need for improvement in the quality of legislation drafted in Parliament.
in writing. - In general, this report is good and well balanced. The report addresses all relevant policy fields. Montenegro, which became a candidate country in December 2010, is still waiting for negotiations to start. The report criticises this fact in paragraph 2: 'regrets the decoupling of candidate status from the right to open negotiations and stresses that the decision to start them should not be unduly or unreasonably postponed'. The rapporteur expects negotiations to start after the 2011 progress report. Some interesting points are on IPA (paragraph 5), corruption (paragraph 8), freedom of information (paragraph 10), organised crime (paragraph 14) and anti-discrimination (paragraphs 17-22). Many paragraphs are devoted to the issue of anti-discrimination and touch on all relevant aspects such as Roma, Ashkali, Egyptians (paragraphs 17 and 22), LGBT (paragraph 17), women and domestic violence (paragraphs 17-19), ethnic issues (paragraph 21) and civil society (paragraphs 5, 10, 23, 24 and 32). In general, the report is very positive on the role of CSO and devotes many paragraphs to the issue. The most important are paragraphs 23, 24 and 32.
In these paragraphs, the report 'reiterates the importance of active and independent civil society organisations for democracy' and 'encourages the Montenegrin Government to have close collaboration and regular dialogue with NGOs'.
Ever since Montenegro officially became a candidate country for accession to the European Union on 17 December 2010, the country's government has immediately given priority to reforms that can accelerate the European integration process.
There are still some problems to resolve, such as electoral reform, and reform of the public administration and the legal system, but the report makes it clear that Montenegro is making progress. Italy fully supports the European aspirations of this country, since it believes that the accession of Montenegro and the Western Balkans meets a basic interest of the EU in that it promotes stability, regional cooperation and development in a crucial geographical area for our continent.
in writing. - I voted in favour of this resolution which would see Montenegro achieve candidate status for the European Union. It also highlights the issues of equality and corruption which need to be tackled within Montenegro and calls for measures to be taken to tackle these problems.
I voted for the motion for a resolution, because the report states quite clearly that since gaining its independence in 2006, Montenegro has made significant progress in internal reforms. However, we must not be blind to the fact that there are, as always, serious problems with corruption and organised crime, freedom of expression and discrimination. Nevertheless, at the same time, the report explains that the government of Montenegro is prepared to tackle these problem areas effectively, and has introduced a package of suitable and appropriate measures.
I voted in favour because I think the process of European integration in Montenegro can meet a fundamental strategic interest of the European Union, namely, promoting and seeking to guarantee stability and development in a crucial geographic area for our continent. At the same time, this accession may strengthen the fight against organised crime originating from the Balkan area. It also needs to be highlighted that during the process of bringing the Balkan countries closer to the Union, Montenegro has long expressed strong domestic consensus on the European outlook and shown a mature and conciliatory attitude to neighbouring States.
I voted for this report because the values of European integration require that the EU be free of prejudice and discrimination in order for human rights to be respected. This discrimination is exacerbated by the current economic crisis, and the integration of the Roma population should be seen as the joint responsibility of the European institutions, the Member States and the regions, making use of all the resources available to the EU to address this situation.
The Commission should play a leading role in this process, paying particular attention to requests for technical assistance and, above all, presenting a strategy that includes the defence of human rights, the right to education and training, culture, employment, sports, adequate housing, healthcare and better sanitation for the Roma population as priority areas. Moreover, efforts should be made to increase political and civic participation by the Roma, starting with the youngest.
I voted in favour of this resolution on the EU strategy on Roma inclusion. Roma are Europe's largest ethnic minority, but they are also very isolated and, therefore, almost completely disconnected from national economies. I agree with the rapporteur's opinion that the inclusion of Roma is a necessary investment, because it is cheaper to integrate Roma than to sustain their substandard socio-economic conditions. Another important dimension that I would like to underline is the fact that the overall inclusion of Roma is essentially an issue of human rights. A significant proportion of European Roma face such substandard conditions - almost totally disconnected from the economy, resulting in their exclusion from basic human rights - that fostering social inclusion cannot be viewed within the framework of general policy rectifications, but must be handled as bridging one of the largest gaps in the fulfilment of constitutional and human rights in Europe. By approving this strategy, the European Parliament has taken the first step towards promoting the social and economic inclusion of Roma, and now the Council and the Commission must take the necessary action to ensure that this strategy is successfully implemented.
Approximately 10-12 million Roma reside in the European Union. Many suffer discrimination and social exclusion. They are, for the most part, European citizens, and the EU must establish a strategy for integrating them. That is why I voted in favour of this text. It provides for an action plan based on the fundamental values of equality, access to rights, non-discrimination and gender equality, drawing on the Structural Funds already available.
The Roma situation in the EU is rather complicated. A large proportion of Europe's 10-12 million Roma have suffered systematic discrimination and are therefore struggling against an intolerable degree of social, cultural and economic exclusion as well as human rights violations. Furthermore, a significant proportion of the Roma community live in regions which are among the least economically and socially advanced in the Union, and therefore Roma children often do not have access to education and training systems, which later leads to them being discriminated against in the labour market and prevented from integrating into society. The EU has developed a range of useful tools, mechanisms and funds to foster the inclusion of Roma, but these are scattered across policy areas and, therefore, their effect and benefit remain limited. I agree that the Member States must improve the implementation of the EU strategy on Roma inclusion and ensure the full transposition and application of all related directives and EU law, thereby preventing Roma segregation and discrimination.
The European Charter of Fundamental Rights prohibits discrimination on grounds of sex, race, colour or ethnic or social origin, genetic characteristics, language, religion or beliefs, political or other opinions, membership of a national minority, wealth, birth, disability, age or sexual orientation, as well as on grounds of nationality. There are approximately 10-12 million Roma in Europe, most of them European citizens, who suffer from systematic discrimination and who are victims of intolerance. The integration of the Roma population is the responsibility of all the Member States and European institutions.
This report urges the Member States to cooperate with the European Union and the representatives of the Roma community to develop integrated policies, using the resources available within the European Union, under existing Structural Funds, to support the integration of the Roma community, as it is less costly to integrate the Roma than to sustain their insecure socio-economic conditions. The harmonious integration of Roma communities involves the participation of everyone: the Roma themselves, and their host community. For this reason, I supported this report.
The adoption by a very large majority of Mrs Járóka's report is an additional political signal confirming that the European Union is aware of its responsibility towards this ethnic minority, which is the largest one in Europe, as well as the most persecuted one. The report highlights priority areas that must feature in the strategy, such as the fight to have the Roma people's fundamental rights respected. The strategy must focus on education, but it must also prevent extreme marginalisation and avoid the reproduction of inequalities. Finally, the strategy must establish innovative ways of providing genuine access to the labour market and to affordable, healthy housing.
The current challenge, as mentioned in the report, is to ensure that EU funds are fully absorbed and are used in a way that will benefit the Roma people. Indeed, the instruments are there but they are utilised particularly badly.
Roma inclusion is a matter for Europe. It is now up to the European Commission to draft final proposals on the basis of our vote today. While respecting the principle of subsidiarity, the Union must fully perform its role as a driving force and unite the actors involved at all levels so as to increase the beneficial effect of EU funds and make the Roma fully fledged European citizens at last.
Basically, the report on Roma inclusion does not bear in mind the difficulties faced in the social integration of Roma if one considers the fact that often, it is the Roma community itself that does not want to integrate in the social fabric of our countries.
This is a cultural factor that cannot be denied or ignored: Roma have their own traditions and customary ways of life which makes it difficult to integrate them in social environments characterised by processes, lifestyles and habits very different from their own. It therefore remains a fact that any Roma integration policy will have to deal with this obstacle: their actual desire or willingness to integrate.
Quite aside from sociological considerations, I must recall that given these and other difficulties, the policies proposed in the reports on Roma communities will require an enormous disbursement of funds by the EU and the Member States, without achieving the desired result in the end. Without mincing words, that is what has happened so far and there are no reasons to believe that the situation will change from here on in. I have therefore voted against the report.
I voted in favour of this report, because Roma living in Europe need the support of the European Union (EU). The EU strategy on Roma inclusion proposes setting compulsory minimum standards of education, employment, housing and healthcare. Nevertheless, a significant proportion of European Roma face such substandard conditions, being almost totally disconnected from the economy, resulting in their exclusion from basic human rights. Therefore, the strategy proposed by the European Parliament gives priority to Roma employment and improving education, housing and social security. It is important to ensure the abolition of the segregation of Roma children in schools and classrooms. It is also very important to encourage Roma to become involved in all areas of public and political life and to participate in the work of non-governmental organisations. In order to implement the strategy on Roma inclusion, it is indispensable that the strategy must, above all, be an internal EU strategy, and the general oversight of priority areas and objectives must be within the Community structures, with an annual report on the progress of the strategy and the evaluation of results.
The 10-12 million Roma should enjoy minimum standards at EU level so that they can have access to jobs and education. The European Parliament resolution, which endeavours to influence the future strategy on the inclusion of the Roma, offers better protection for fundamental rights, as well as increased EU funding. Romania understands perfectly well the difficulties, but also the indolence of this minority. The European Union ought to be aware that there is a very high level of resistance to change within this ethnic group, including social inclusion. The Roma have been victims of discrimination down the centuries but, at the same time, of self-exclusion as well. This assessment is very fair, but it needs to be realised that, very often, the solutions which we come up with are inadequate or not understood by the Roma.
The future EU strategy on the Roma minority must obviously emphasise compliance with, and the promotion of, the fundamental rights to work, housing, health and, in particular, to education, even in spite of resistance from parents. However, no one must expect change to occur quickly. Several generation changes will probably be required for this minority to assume certain rules of social coexistence.
A basic precondition for drawing up any kind of sensible strategy on Roma inclusion is to collect and provide data on the socio-economic situation of the Roma (chiefly education, health, housing and employment). Both Member States and international organisations (the International Organisation for Migration and the OECD) should therefore focus on these issues in greater detail, and help to set concrete objectives relating to, for example, the percentage of the Roma community completing secondary and tertiary education or employed in the civil service or represented in various areas of social and political life. It is then up to the Commission to set out a clear and manageable EU strategy for Roma inclusion on the basis of this data. We might consider establishing performance bonuses for the EU strategy on the Roma minority, within the framework of the cohesion policy. In any case, there is a need to draw up more effective methods for monitoring the spending of EU resources specifically designated for marginal groups of citizens.
In the interests of Roma inclusion, it is also perhaps necessary to make use of the funding options provided by the PROGRESS programme, the lifelong learning programme, the cultural programme (2007-2013) and the public health programme (2008-2013). In this context, the Commission should provide the European Parliament with a list of projects benefiting the Roma which it has funded since 2000, and set out the results achieved by these projects.
I am pleased with the commitment that the EU has demonstrated in establishing binding standards that guarantee the Roma community access to education, employment, housing and healthcare. This initiative addresses not only the human values inherent in the social inclusion of ethnic minorities, but also the economic progress stimulated by the fall in unemployment. I agree with the measures proposed under this integration strategy, in particular, the fight against undeclared work and the increase in Roma teachers. It is important that the community itself be included in the integration process, so as to ensure sustainable development from the inside out, encouraging a desire for a positive role in society, instead of imposing it. This process should also focus on all forms of the violation of fundamental rights, with particular attention to social exclusion and discrimination in public life.
The issue of Roma inclusion is a major challenge that the European Union must take up. This report is along the right lines, as it shows the European Parliament's will to fully contribute to this end.
in writing. - I voted for this report as Europe's 10-12 million Roma should benefit from binding minimum standards at EU level to improve their access to employment, education, housing and healthcare. The resolution, which seeks to influence the Commission's upcoming strategy for Roma inclusion, also calls for better protection of fundamental rights and use of EU funding. I hope EU governments now respond to this strong message from Parliament.
I support the rapporteur, Mrs Járóka, when she advocates a coordinated EU policy, complementing existing legislation, to promote the integration of European citizens belonging to the Roma ethnic group - estimated by the Council as numbering between 10 and 16 million - that provides for the adoption of anti-racist and anti-discriminatory measures. The implementation and correct application of this policy should also be ensured. Measures should also be adopted, however, to respond to the specific needs of the Roma and to promote their socio-economic inclusion, such as the right to work, housing, education, healthcare and others.
In addition to the humanitarian aspect of Roma integration, this should also enable an increase in the workforce to support the social security system, and reduce the social and healthcare benefits guaranteed by the state to those living in poverty, not to mention the possibility that crime rates may be reduced. Integration should take into account the protection of children and should respect the law. A common European solution is needed to a common European problem, taking an integrated and cross-sectoral approach that enables aid for and specific intervention in the most underdeveloped areas, and in those with severe structural disadvantages.
We have just adopted by a large majority the EU strategy on Roma inclusion. This is a strong political signal confirming that the European Union is aware of its responsibility towards this minority, which is the largest one in Europe, as well as the most persecuted one. The European Union and the Member States must tackle the disgraceful segregation suffered by the Roma head-on. This report stresses the importance of respecting the fundamental rights of the Roma and, in particular, access to education. To avoid any risk of marginalisation, it is also important to implement innovative policies on genuine access to employment, and to enable these people, the vast majority of whom are permanently settled, to access decent and affordable housing. The EU funds are there. They must be used in a way that will benefit the Roma. It is now up to the European Commission to draft final provisions based on the proposals in this report in a coherent manner with the principle of subsidiarity and with one aim: to ensure that the Roma become fully fledged European citizens.
Parliament has adopted a good text. It emphasises Europe's important role in ensuring the social inclusion of the Roma within the European Union, with the application of this strategy at local level. The report points out that a strategy for the Roma is possible only with the cooperation of members of the community - in short, we must work 'with' before we work 'for'. The Roma should therefore be involved in any decision making.
The text points out the difficult living conditions, discrimination and difficulties in accessing essential services that the Roma suffer. It points out the need to ensure respect for the freedom of movement of European citizens. It also mentions the importance, in social inclusion terms, of social protection, vocational training, education and public service provision. It denounces the insufficient allocation of funds, when the money could be put to good use. However, the real drawback of this report is the insistence by the conservatives in the European Parliament on mentioning the need to combat the Roma people's so-called 'prolonged dependence' on the social welfare system. This is a scandalous prejudice aimed once again at marginalising the Roma community.
I am delighted that the European Parliament has adopted the Járóka report by an overwhelming majority. The report states the need to combat the exclusion of, and discrimination against, the Roma, to promote their social, cultural and economic integration, to better protect their fundamental rights and to make better use of European funds. Parliament has defined its priorities, on which there is a consensus. Parliament calls for an EU action plan in this area, wants EU funds to be harnessed, and proposes the adoption of a crisis map, to show where Roma populations are concentrated. As far as specific measures are concerned, one can mention access to education, which is as much a priority for the Roma people as it is for anyone else. Furthermore, we must monitor the use of EU funds to ensure that the money actually reaches the intended recipients.
Parliament has also made strong calls for EU bodies to be set up under the supervision of the current Roma Task Force, with the aim of providing EU financial assistance to relevant local initiatives and of identifying and reporting in good time any misuse of funds. Furthermore, the scope of the funding should be extended to projects aimed at improving public services as well.
I voted for this report because I think that an EU-level strategy for integrating the Roma minority is a positive and welcome step. This community needs special attention at European level, given the persistent problems with social and economic integration, along with the particular level of mobility among its members. However, I think that the biggest effort is still to be made. Strategies and actions plans for Roma integration have been and are available at every level, but it is their proper implementation that is lacking. To ensure its success, this new strategy must be implemented in the most appropriate manner. With this in mind, I think that a structured dialogue between the Roma communities, non-governmental sector and local authorities must provide the basis for the future strategy's implementation.
I voted in favour of this report because I believe that the inclusion of the Roma does not just have to do with moral imperatives or the European Union's human rights obligations. A number of studies prove that the exclusion of these European citizens has socio-economic costs for the Member States. The social inclusion of the Roma is a necessary investment, and will be of financial benefit in the long term.
Historically, the Roma have been the target of discrimination and hostility from the majority populations of the Member States. Much discrimination also still persists within Roma communities themselves, and the strategy urgently needs to seek to remedy this, rather than simply not hiding it. I believe that an EU strategy in favour of the integration of the Roma, as for any other disadvantaged ethnic minority group, is to be welcomed.
I also believe that it is likely to succeed if it is supported by the active involvement of the very people whom it aims to integrate. Without the participation, interaction and commitment of all players in this common effort, the strategy will run the risk of being nothing more than a statement of good intentions. Much remains to be done to reverse the trend of discrimination towards the Roma. I hope that the strategy's success will eventually justify the slowness of its elimination.
This report covers the development of an EU strategy on Roma inclusion. It is a very useful and encouraging document which was compiled jointly by the Commission and Parliament, and its recommendations address the objectives set out in the Europe 2020 strategy as regards reducing poverty and combating social exclusion, so as to foster inclusive growth throughout the EU. The Roma population has highly dynamic demographics, unlike other ethnic groups, and it is thought that in some countries, such as Hungary, they will make up more than 50% of the economically active population by 2050. Their integration is therefore imperative, not only in ethical terms, as it is a human rights issue, but also for the sustainability of social security systems, It has been shown that this does not represent a cost, but rather a 'necessary and financially profitable investment in the long run'. Sometimes, the costs of exclusion are greater than those of inclusion, when we take account of the benefits that this brings. I welcome the adoption of this report, and I welcome the recommendation that the Commission take on the role of overseeing and monitoring Member States' compliance with this strategy.
The resolution adopted advocates the adoption of an EU strategy for Roma integration, along with the development of an inclusive action plan based on the fundamental values of equality, the exercising of rights, non-discrimination and equality. The aim is to ensure that the Roma community has real access to education, jobs, housing, healthcare and culture. The mention of European programmes and funding that can be used for the social and economic integration of the Roma is opportune, given that these are underused. This resolution is all the more important given that it is common knowledge that the Roma have been the target of unfortunate and unacceptable discrimination in a number of EU countries, such as France and other Member States.
The discrimination that takes place against the Roma in various EU countries is common knowledge. Just recently, there have been problems in France and other EU states, which could worsen under the pretext of the economic and social crisis. The rapporteur, who is a Member of Roma origin, has therefore tried to make Parliament aware of this situation.
Within this context, the resolution that has been adopted today advocates that the Commission propose and the Council adopt an EU strategy encouraging Roma integration as an action plan at European level, and which will be significant and inclusive at various different levels, based on the fundamental values of equality, the exercising of rights, non-discrimination, and equality between men and women.
In the same way, it is worth remembering that there are European programmes and funding which can be used for the social and economic integration of the Roma, but that communication needs to be improved at all levels if these are to be properly employed. The objective is to ensure that the Roma community has real access to education, jobs, housing, healthcare and culture.
Managing the problems of the largest ethnic minority in Europe requires pragmatism, rather than some kind of fake bleeding-heart liberalism. We are talking about giving the Roma minority a whole series of rights, which a very great many citizens can only enjoy thanks to daily sacrifices. I do not think it is a European strategy or a decision that deserves support given that this phenomenon also implies vast differences between one Member State and another. Some countries are in an objectively difficult situation, whilst others are barely affected by the phenomenon. That is why I think it would be more effective to apply the principle of subsidiarity. Hence, I do not intend to lend my support to the text that has been tabled.
Rarely has a European Parliament report come so close to madness. For the strategy on Roma inclusion read the systematic promotion of a small population in everything and everywhere, mandatory quotas in all areas, including in decision-making bodies and businesses, and the systematic public funding of its alleged needs, including housing. This minority is, of course, supposed to be the frequent victim of malicious discrimination, and never does one question one's own responsibilities. It should be said that the rapporteur is herself part of this minority, which proves that it is not as oppressed as all that. Frankly, it is a bit like entrusting a Chinese person with the task of defining Europe's trade protection policy.
To return to the subject at hand, though, which other European citizens, albeit victims of poverty and insecurity, and excluded, in their own country, from the social benefits already allocated as a priority to others, are the object of such deep concern on your part? It is in this systematic discrimination against European citizens and at their expense that the reasons for their growing rejection of the Brussels set-up are to be found.
This week, the European Parliament, by a large majority, adopted a report on the EU strategy on Roma inclusion: this is an additional political signal confirming that the European Union is aware of its responsibility towards this ethnic minority, which is the largest one in Europe, as well as the most persecuted one. The report emphasises the priority areas of this strategy: fundamental rights, inequalities, the fight against discrimination, education, access to employment, the labour market, access to housing, and so on. These are all areas in which action is needed. For my part, I stressed the need, within the Committee on Civil Liberties, Justice and Home Affairs, to pay special attention to children and minors when drafting such a strategy. The report also highlights the misuse of the European funds available for Roma inclusion: administrative delays and burdens, insufficient awareness, a lack of involvement on the part of local authorities, and so on, are all difficulties to which the Member States, local authorities, interested parties and others must respond in order to ensure the full absorption of these European funds. This strategy will have to be shaped later on by each Member State and will thus be assessed at local level.
The issue of Roma inclusion is a genuinely European problem, which is why the European Union must go to the very root of the discrimination suffered by the Roma community by combating stereotypes, in order to ensure equal access to employment, housing, healthcare and education. I am therefore delighted that the European Parliament has taken up the issue and adopted this report, which aims to provide food for thought for the Commission. This report denounces the misuse by the Member States of the European funds that should be devoted to Roma inclusion projects, but it is my hope that the Commission will go further by forcing the Member States to account publicly for their use of these funds.
I voted in favour of this document, although I believe that this report should have been rejected. At the moment, it is not necessary to strengthen a strategy that is devoted to just one group. Rather, we need an effective emergency strategy aimed at solving the issue of legal and illegal migration in order to ensure, above all, economic stability, employment, security, public order and justice for all European citizens who make up part of a Member State from demographic, cultural, traditional, historical and economic viewpoints.
in writing. - (RO) The European approach to the Roma problem has been, and still is, inadequate. The report drafted by Lívia Járóka in the Committee on Civil Liberties, Justice and Home Affairs, along with the contributions from the other associated committees, should provide new impetus for a proper Roma integration strategy, which we expect from the Commission next month.
I strongly believe that we are all eager to bring about real change for the Roma community and offer them all the prerequisites for social inclusion. This is why we need to focus on the political and financial instruments we have available and take direct action in key areas such as education and health.
Cooperation at every level, from European to local, is also essential because, without concerted action, all the resources are wasted. The Roma need to be involved in making policies. This is why solutions must be found to bring us into contact with those who form the link between the decision-making and implementation levels.
Lastly, we must acknowledge the importance of the message we are sending out with this report. However, we should not forget that numerous messages have been given and the time has now come for concrete actions.
The Roma are culturally one of the richest nations in the world. Their presence lends variety to the landscape of many different countries. However, stereotypes and discrimination are injurious to the Roma, and unfortunately do not help in establishing dialogue - and dialogue is needed. We live alongside one another, and we must at least accept each other in order to put an end to the phenomenon of exclusion. To this end, it is necessary to support education so that there will not be obstacles to Roma children learning alongside other children in European schools. It is also necessary to support initiatives which will allow Roma to undertake legal employment and more easily acclimatise in the country in which they are currently living. We are afraid of what we do not know. If we know more about the riches of Roma culture and customs, integration will certainly take place more quickly.
in writing. - The ECR Group is wholeheartedly supportive of the inclusion and integration of the Roma people within Member States and the European Union. Equal access to the public service sector and the labour market and freedom from discrimination are essential for all people regardless of race, ethnicity, or heritage. We also strongly support the report's aims regarding EU funds being better spent and better allocated in order to fully support the Roma people. However, some sections of the report which discuss health, education and employment are areas which we believe should be legislated by Member States.
Voting in favour today on the resolution on the European Union strategy for Roma inclusion could represent a useful boost to the promotion of non-discrimination in the Member States, as well as an incentive to bring in instruments to protect the Roma. What I have said is valid, in particular, for the most vulnerable groups, in line with the provisions of the EU's Charter of Fundamental Rights. I think that defining effective economic instruments is a further aim to be reached in order to implement a serious and substantial Roma inclusion policy. The resolution in question tackles a particularly significant issue - including for my own country - and aims at proper integration of the Roma so as to enable their real participation in the economic, social and cultural life of the countries in which they are located, on condition (I would add) of the total respect of the principles and laws of the host State. Lastly, I support the request made to the Commission regarding the adoption of a leading role in the establishment of unitary strategic coordination, in partnership with the Member States, by setting up a task force to act as a permanent organism responsible for supervising and coordinating the issue.
I voted for this report as I welcome its extremely close look at the complexity of the issue of the Roma community in the EU. I would even dare say that when most of these problems are resolved, it will mean that a large number of the problems we are faced with now as a European society will be resolved. I would just like to mention the way in which the Structural Funds could be used to support the priorities of the EU Roma inclusion strategy. I believe that substantial funds need to be allocated to the economic and social development of these communities. In cases where inadequate support is given to interventions in terms of finances or an appropriate period of time for the envisaged impact to be made, the effects achieved will not be those we currently expect. What is required is prioritisation, smart spending of funds and political commitment. Otherwise, the financial resources will be wasted. Following this report, I await with interest the next steps which the Commission is going to take. I hope that this strategy will generate the value added required from implementing a European measure supporting Roma inclusion.
in writing. - I welcome this report on the plight of the Roma - the most marginalised group in the European Union. The resolution sets out practical steps for improving the health, education and welfare of the Roma. It includes measures to improve their access to the labour market and to decent housing. This resolution offers an opportunity for the Roma to be better integrated into society.
This resolution is pure talk, yet again. I am pleased that this text denounces racial hate speech, ethnic profiling, unlawful fingerprinting and unlawful eviction and expulsion. However, I object to the bitter pills we are made to swallow along the way: full powers for the Commission in this matter, stigmatisation of the Roma in a text that claims to defend them, competition on the job market and competitive clusters. This confused approach is unacceptable.
The EU is an area of solidarity and inclusion, so it must do what is necessary to prevent discrimination against the Roma and to gain them the same rights as regards education, employment, healthcare and housing in all Member States, as well as states intending to join the Union. The Roma should be attending to children who are generally prevented from attending school; with children and women who are used in begging; with begging adopted as a life choice; and with the rejection of work and recourse in its stead to the social security systems of third countries. Decisive steps must be taken to bring discrimination to an end. However, if this is to be achieved, the Roma cannot exclude themselves and must help with their own integration into a European area in which inclusion is desirable.
I voted for the report on the EU strategy on Roma inclusion. The text points out the need to prepare an EU-level strategy for the protection and integration of this population. It also calls on the Member States to adopt and strengthen effective legislation against discrimination - including multiple discrimination - in all areas of life that guarantees, protects and promotes fundamental rights, equality and non-discrimination, and the right to freedom of movement, including actions to raise public awareness directed both at Roma people and at others, so as to eradicate discriminatory obstacles.
Today, some 10-12 million Roma are in need of European measures to promote their social, cultural and economic integration. The Roma have suffered and continue to suffer systematic discrimination, exclusion, human rights violations and stigmatisation. The report we have just adopted is an important step towards measures aimed at reducing marginalisation, poverty and social exclusion.
However, much remains to be done to prevent discrimination. Even if discrimination on the grounds of ethnic origin can be eliminated, the socio-economic exclusion of the majority of the Roma population remains a harsh reality. Many Roma in Europe are completely cut off from the economy and live in conditions so poor that they cannot enjoy their fundamental rights.
I believe, furthermore, that Roma inclusion should begin in early childhood, with the inclusion of children in the population register, access to quality education, and job assistance for parents. The Commission must set binding minimum standards at EU level that require the involvement of local, national and European authorities alike.
in writing. - Areas in which more effort from the EU is required in the Roma inclusion process are priorities for the EU. Unfortunately, there are problems involving education, medical care and the extreme isolation of these people. The report calls for the Commission to present a strategic plan for introducing binding minimum standards at EU level for these priorities, including penalties for Member States that do not comply with the objectives. Although I am not confident that this will be successful, as a whole, I voted in favour.
The Roma and Sinti - that is the politically correct term, although some members of these ethnic groups take this to be pejorative, and ask to be designated 'Gypsies' - do, of course, live to some extent in miserable circumstances. We must, at the same time, not overlook the fact that the lack of progress towards a better way of life is also connected to the traditions of these groups, to which they continue to cling. In a typical do-gooding way, over many years now, attempts at socialising these groups have been begun but they have all failed, because they have not been accepted by the great majority of this nomadic people. The European Union has set aside EUR 12 billion up to 2013 for integration of minorities, and it is already quite clear that the money will be wasted where most Roma and Sinti are concerned.
Both the clan structure and lack of the right to intervene on the part of the authorities prevent this vicious circle from ever being broken. The strategy that has been planned is not only incapable of changing anything significant; it could, in some areas, such as 'non-discrimination', even turn into an own goal. Moreover, there is a lack of the concept that there is no such thing as a right to be included in the social security system. That is why I strongly reject the report.
I decided to vote against this report because I cannot see any need for the European Union to commit huge resources to the inclusion of the Roma. At a time of economic crisis and general difficulty, it aims to press ahead even more quickly to ensure specific funding and favourable conditions in a number of areas for the Roma population.
This ethnic group has historically remained isolated in Europe, often not as a result of the will of others but by their own nature; they have willingly remained at the margins in order to carry on living according to their own customs, which are a long way from the common values and sentiments of Europe. Rather than a specific European strategy for the inclusion of the Roma, I would like it if we worked at a European level for a real and effective common immigration strategy, which seems increasingly essential and can no longer be postponed.
A European Roma strategy is undoubtedly an absolute necessity, as this is a European minority which is typified, at the same time, by a very large degree of cross-border mobility, given their way of life. I voted for this resolution, especially because it emphasises the role played by good quality education and training as a factor influencing people's personal and professional life and because, as a result, education is the most reliable solution for ensuring Roma integration into society.
While the majority society in the EU is rapidly ageing, the Roma are recording a rapid increase in population. In Hungary, where the Roma currently make up between 6% and 8% of the population, they will exceed 50% of the working population by 2050. All the worse, therefore, that Roma life in the EU is characterised, as it always has been, by unemployment, a level of education that is greatly below average, organised crime and prostitution, as well as retreat into a parallel society. The situation of women in often archaic Roma society is particularly dramatic, and their lack of education and, hence, their exclusion from the labour market is so much the greater. The report before us admittedly addresses some of the problems, however one-sidedly. Integration is not a one-way street. The Roma must make their contribution, send their children to school, integrate themselves better into the labour market and put an end to criminal tendencies. I therefore voted against the report.
I voted in favour of this report, because we urgently need to change a situation where, even in the 21st century, a significant portion of the 10-12 million Roma living in Europe suffer discrimination, and economic and social isolation. The road to integration is a long and complicated process which is adapted to the conditions of individual countries and local regions. The European Union strategy should ensure clear objectives and means of funding programmes. However, the greatest responsibility lies with national governments and local authorities, which know best the situation in the region. Education, healthcare, housing policy and the more rapid inclusion of Roma in the labour market - this is the key to solving a long-standing problem. If Roma EU citizens are unable to integrate properly into the societies of European Union Member States, then this would send out a poor signal on EU integration policy in general.
The European Union has now been working for years on problems relating to the social integration and protection of minorities. The report by Mrs Járóka on the Roma inclusion strategy sets out an action plan for their socio-economic integration in view of a European project that defines national strategies to deal with the problem, partly on the basis of the costs that each Member State will have to bear. I voted in favour of the report precisely because we need a new European legal framework that includes measures to combat discrimination and protect human rights, to integrate Roma in the various Member States with a plan that guarantees their education and health coverage.
I voted today in favour of the European Parliament report on the EU strategy on Roma inclusion. Their inclusion in society is a very important issue which concerns all the Member States in general and Greece in particular where, according to studies (by the EU Fundamental Rights Agency), 35% of Roma are illiterate and just 4% have attended school for at least ten years. The key point in inclusion is education and the abolition of segregation in schools. Alongside adequate healthcare and equal opportunities in employment, the Member States need to keep a closer eye on the extent to which EU funds for the Roma are actually used for the benefit of the recipients.
in writing. - We know that 10-12 million European Roma continue to suffer serious systematic discrimination in education (where they are victims particularly of segregation), housing (particularly with forced evictions and sub-standard living conditions, often in ghettos), employment (their particularly low employment rate) and equal access to healthcare systems and other public services, as well as an astoundingly low level of political participation. The EU strategy on Roma inclusion should embrace measures to ensure the monitoring of the situation of the Roma in relation to the respect and promotion of their fundamental social rights, equality, non-discrimination and free movement in the EU, and also to provide education, training opportunities and job assistance for adults, which are crucial in order to support the recruitment and continued employment of the Roma with the aim of avoiding the perpetuation of social exclusion.
The Commission and Member States should address the particular needs of Roma women by applying a gender perspective in all policies for Roma inclusion and providing protection for especially vulnerable subgroups. Therefore, I ask the Commission to present annually to the European Parliament a follow up of the EU strategy on Roma inclusion in order to monitor the progress made at national level.
I voted in favour of this report, which focuses on the need to effectively address the problems and challenges related to this sensitive issue of integrating Roma communities.
in writing. - Parliament's Járóka report on the EU strategy for Roma inclusion was voted on in the Committee on Civil Liberties, Justice and Home Affairs on 14 February, with the majority of the Greens/EFA amendments accepted by the rapporteur or included in the compromise amendments, and many of the Group's red lines to the issue included: namely, the Roma inclusion strategy should be guided by an insider's approach: designed by Roma for Roma, which means empowerment of Roma, inclusion in the decision-making process, hiring of Roma staff/mediators in key positions at local, national, EU level; stop unlawful practices that continue with EU Member State impunity: violence against Roma, violations of the right to free movement, increasing activity of extremist political parties, politicians, and policies, systemic segregation of Romany children in education, widespread residential segregation of Roma, trafficking in human beings, denial of access to healthcare and social services, coercive sterilisation of Romany women.
On 6 April, the European Commission will present its Communication on Roma inclusion. This issue is also listed among the priorities of the Hungarian Government, which currently holds the European rotating Presidency. Parliament's resolution points out the need for the greater integration of Roma populations in modern society.
Personally, I think that it is up to these populations to adapt to our society and not to force us to adopt favourable policies that often produce results that are quite opposite to expectations. Ignorance, a lack of education and illiteracy often mean a lack of future prospects. Without education, it is impossible to take an active role in society. The difficulties that the Roma face in finding a job are often the result of their low level of education and this shows that the educational sector is the foundation on which to build a future of their own.
This report is absolutely unacceptable since it reiterates on a number of occasions that the inclusion of the Roma is an economic necessity and that it would bring financial advantages for the Member States. It also proposes a task force for the Roma as a permanent organ of the Commission and denounces systematic discrimination and an intolerable level of exclusion and human rights violations.
The report also emphasises the need for a common European strategy to combat all forms of violation of the rights of the Roma, including fingerprinting and expulsion. It sets out fines for national governments that do not respect obligatory European standards towards the Roma population, promoting the hiring of Roma in the public administration, and hiring Roma teachers in schools so as to protect their culture by using their language. As a final insult to the freedom of speech, it also sets out to condemn the rejection of and discrimination against Roma in political meetings. It is clear that I cannot but vote against a report that is absolutely offensive and harmful to the rights of people to be the lords of their own manor.
Any European strategy for Roma inclusion must be based, first and foremost, on a knowledge of local conditions. The strategy is therefore inconceivable without close cooperation with the local authorities and the communities where the declaration must be translated into everyday coexistence between the majority of society and the Roma community. The report does not overlook this aspect and I have therefore voted in favour of it.
The Roma struggle with discrimination in Europe on a systematic basis and have to fight exclusion, violations of their human rights and stigmatisation. By voting for binding EU minimum standards today, I hope that the 10-12 million Roma will have better access to jobs, education, housing and healthcare. It is a positive that the report calls for the best measures to be sought in collaboration with the stakeholders. The report further highlights the primordial role of regional policy. The Member States, after all, do have access to funds to assist the Roma with integration, but barely use that money. It is thus up to the Member States to face up to their responsibility.
Another positive in this report is the idea that the Commission will have to introduce award criteria in favour of compliant Member States and penalties for non-compliance. The only minus point is the reference to the Roma's 'prolonged dependence' on the social welfare system. This is a very conservative, preconceived opinion that marginalises the Roma community once again. I hope that the Commission integrates this report into its own proposal, which is likely to be presented on 5 April. It is scheduled to be adopted by the Council before the summer. The integration of the Roma is one of the priorities of the Hungarian Presidency.
in writing. - I supported this report which aims to combat discrimination against the Roma people and calls on Member States to produce policies for their integration into the labour market. The Roma people is one of the most marginalised groups in the EU, which is why we need to ensure that action is taken to tackle the social exclusion that they face.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
I voted for this report, as industrial policy is a priority for the Europe 2020 strategy and the main driving force behind the European economy. The focus on this sector is due to the fact that it is responsible for three quarters of European exports, providing jobs for 57 million people and representing 80% of investment in research and development. I believe that if Europe is to be competitive in this area, there must be a focus on advocating green and innovative knowledge-based projects.
I voted in favour of this important resolution on an Industrial Policy for the Globalised Era. The global economic crisis has affected European industry and therefore, to be able to overcome the effect of the crisis and face those challenges, the EU needs an industrial policy approach that combines competitiveness, sustainability and decent work that can, at the same time, stimulate the economy, boost employment, reduce environmental degradation and improve quality of life. I agree with the resolution's call for the Commission and the Member States to develop an ambitious, eco-efficient and green EU industrial strategy in order to recreate manufacturing capacity across the EU territory and to generate highly qualified and well paid jobs within the EU. The European Parliament stresses the great importance of SMEs in the industrial landscape, in particular, when it comes to providing long-term jobs at regional level, and in preserving economic and creative vitality and a high level of growth. There is, therefore, a need to continue working on better access to financing opportunities for SMEs and, in particular, to develop viable venture capital possibilities; to strengthen, in the context of the new architecture of the financial market, short- and long-term financing possibilities for SMEs and their preferred sources of finance; to open up markets and create fair conditions for competition, enabling more entrepreneurs and small companies to grow and develop into companies operating all over Europe.
The global economic crisis has affected European industry, making it more difficult for it to adapt to the challenges posed by the transition to an industry based on knowledge and efficiency, which has a strong impact on industrial development and the labour market. To be able to face these challenges, I think an industrial policy approach is required which combines competitiveness, sustainability and decent work which can, at the same time, stimulate the economy, boost employment, reduce environmental degradation and improve the quality of life in the European Union. This report supports industrial progress through smart and forward-looking regulation and market stimulation, based on accurate expectations for market developments, and supporting the global trends towards clean, sustainable and innovative forms of production, distribution and consumption. I voted for this report because I believe that the success of the European Union's industrial policy depends on it being firmly rooted both in a new financial sector architecture that promotes investment and prevents speculation, and also in a macro-economic policy that steers fiscal, economic and budgetary policies in the EU towards sustainable growth and job creation.
Deindustrialisation is an established fact in Europe. Europe's technological and economic position is being put at risk by increased globalisation and intense competition from rapidly developing countries. The European Union must therefore adopt an industrial policy that combines competitiveness, sustainability and decent work. The aims are as follows: to stimulate the economy, boost employment, reduce environmental degradation and improve quality of life. This is the thrust of this resolution, which I endorsed. In particular, I am in favour of issuing EU bonds with a view to enabling the European Union to fund innovation, infrastructure and reindustrialisation.
There are 57 million people employed in the industrial sector in the EU, and 75% of European exports involve the same sector. That sector will be central to the future competitiveness of the EU. I welcome what the EU's 2020 strategy contains about encouraging high quality jobs and training to help and support the development of the industrial base, and therefore I voted in favour of the report.
Since it is SMEs which create two thirds of the jobs in the sector, I welcome what the report contains on small business access to public procurement opportunities and the role of small businesses in improving industrial policy.
SMEs must have better access to the Framework Programme, and assistance and support must be given for technology transfer and innovation. I agree with the rapporteur that the EU should develop and encourage innovative clusters in regional areas. The major advantages of these clusters are their ability to transfer knowledge, to develop research activities, qualifications and infrastructure, and to stimulate employment opportunities in regional areas.
I voted in favour of this report. The European Union is the world's largest market, but we are not exploiting our huge potential. We are a very open market, but face enormous obstacles to accessing foreign markets. The incomplete single market in areas such as energy forces us to bow to the conditions dictated by external parties, which has a direct impact on our competitiveness. The viability of industry depends on the viability of our small and medium-sized business sector, which, despite the measures approved, is going through a difficult period. I agree that innovation is at the core of industry today, but in this area we cannot exactly boast of our ability to react in a timely manner to changing global market conditions. I believe that today, we have a well balanced and comprehensive vision of industry, and now the Member States and the European Commission will have to do their bit to ensure that our ambitious goals enable the creation of a modern and competitive industry.
European industry is still facing the consequences of the economic crisis, and requires a coordinated approach at EU level in order to handle them successfully. An industrial strategy must be drawn up for the EU setting out strategic areas for investment, and then taking account of these priorities in the future financial perspective, annual budgets and policies of the EU. The development of European industry will not happen without ambitious funding, especially in the areas of research and energy, telecommunications and transport networks (TEN), and therefore in the public services which sustain the business environment. In my opinion, however, it is neither necessary nor appropriate to start issuing EU bonds for this purpose (Eurobonds or project bonds). The EU is not a sovereign political entity, and therefore its revenues should basically be made up of the contributions of Member States. Not to mention the fact that the idea of Eurobonds involves debt and might clash with the principle of a balanced European budget. Financial support for innovation, infrastructure and reindustrialisation should be based primarily on boosting the resources for the Eighth Framework Programme for Research and Development and for the Competitiveness and Innovation Programme, with the aim of ensuring that European industry remains competitive at the global level, and thereby also making effective use of private investments.
Europe is currently finding that it has become less competitive in global markets. As such, Europe needs to find ways of strengthening its industrial base to face up to new challenges. This report, 'An integrated industrial policy for the globalisation era', aims to table proposals to relaunch European industry. An integrated and sustainable industrial policy must be based on scientific research, on innovation, on increased resource efficiency, on a commodities strategy, on reinforcing small and medium-sized enterprises, and on developing regional networks. In particular, it is essential for energy efficiency and the introduction of information and communication technologies to constitute the basis of the industrial revolution, so as to increase competitiveness, economic growth and employment. I particularly welcome the emphasis given to traditional European industry, which is essential to our economy. Measures such as the introduction of new technologies and increased efforts in scientific research and innovation in sectors such as the manufacturing industry are of crucial importance. This is the only way that we will be able to return European industry to a leading position in the world.
Industrial policy is essential for the European Union, and this report is an opportunity for the European Commission: the initial communication was disappointing. Parliament's work provides the Commission with concrete proposals that it must take up. This report should be linked to our proposals, which the European Parliament as a whole adopted this week, including, in particular, the principle of a 'tax on financial transactions' at European level and of issuing EU bonds (Eurobonds). Our policies must show that social innovation and technological innovation are compatible.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
Clearly, Europe must develop a long-term European industrial strategy. We cannot be the only economic area in the world to unilaterally apply free trade principles while having no idea of what our main competitors are doing. The European Commission has to realise that, with the crisis, the rules put in place are no longer suitable for today's economy, and that it is time to seriously strengthen the European Union's anti-dumping arsenal and the application of the general principle of reciprocity in trade. The European Union needs a European strategy that serves as a vehicle for major industrial projects such as Galileo and ITER. It must also support its production sectors and its SME base. It must promote and increase its research and development investments so as to try to maintain its lead in the area of high technology. Similarly, it must step up the fight against counterfeiting, and put forward an offensive European patent policy.
This text does not stand out for its quality, since it is the result of a very broad compromise between the MEPs. It contains both elements that are very positive in the eyes of the Group of the Greens/European Free Alliance and certain ideas that we have sought in vain to denounce. However, the main thing is that it enables MEPs to express a rather progressive opinion on the EU 2020 strategy's flagship programme dedicated to industry.
Hence, the text calls for transport systems to be made more sustainable through the use of more efficient technologies, interoperability and innovative mobility solutions. It points out the need to place energy and resource savings at the heart of European industrial policy. In this respect, it recalls the huge job potential and cost reduction benefits that energy efficiency improvements are expected to yield.
The adoption of measures that ensure energy efficiency improvement must therefore underpin initiatives in all industrial sectors. MEPs also sought to encourage all the efforts made to redress skills shortages in order to promote the qualifications of the workforce and interest young graduates more in industry.
Industry creates almost one third of EU GDP, industrial products account for three quarters of exports, and industry employs 57 million European citizens. European industry was already going through a restructuring process before the crisis stated. At present it is influenced especially by the rapid and changing development of the global economy, as well as growing competition. A new form of globalisation is developing, leading towards a global society based on knowledge, research and innovation. The need to mitigate climate change and maintain maximum biodiversity levels is leading industry towards production that involves 'zero' CO2 emissions and an efficient use of resources. European industry should continue to maintain a strategic position in key sectors, and to exploit the opportunities for sustainable recovery aimed at securing the greatest possible number of jobs for qualified workers. The rapporteur proposes a whole raft of measures to make this possible. I agree with and support the creation of an innovation supply chain, greater efficiency in the use of resources, the more effective use of public contracts, especially for small and medium-sized enterprises (SMEs), greater production of so-called clean energy and the generally broader inclusion of SMEs in the concept of European industry. The report is of benefit to European industry, the rapporteur genuinely understands the issue, and I am therefore voting for the adoption of the report.
in writing. - I voted in favour of this report because I believe that it represents the way forward for a robust, cohesive and employment-based industrial policy for the European workforce. R&D is a key driver for innovation and trade and will remain one of the cornerstones for industrial policy in the EU. I believe that industry plays a key role in keeping jobs in Europe and this is why we must enhance efforts to maintain a strong industrial base, become the most competitive economy in the world and ensure close-knit networks between companies in different Member States in order to achieve shared industrial priorities. Some of my amendments included in the report concern shortening the time to market for new products, ensuring that European manufacturing strengthens the foundations of the European economy and the simplification of funding programmes for industry.
I voted in favour of this report as I support the idea that only an industrial strategy that is ambitious and efficient from an environmental standpoint can renew and stimulate Europe's productive capacity, and gain a central role in the creation of highly skilled and well paid jobs in the EU.
At a time when Europe is experiencing an unprecedented crisis, which is due, albeit not solely, to the budget, we cannot forget the leading role of industry, which represents 37% of Europe's gross domestic product, and the challenges that it is facing in a globalised world in which emerging economies - and also the US - are committing to aggressive industrial policies based on massive investment in research and development in key sectors, competing with Europe, with the advantage that they do not have the same environmental, social and labour constraints. There is no miracle solution to this. Despite its many virtues, the Europe 2020 strategy is not a magic wand for European industry in a world where competition is global and fierce.
I therefore believe that the only route for European industry is to specialise and definitively commit to quality and the latest technology, along with rationalising costs and ensuring greater efficiency in management. European products must be preferred, not because they are cheaper - that will never happen - but because they are better and more innovative. Only the excellence of European industry can make this happen. We hope that we are capable of rising to the challenge.
The importance of European industry is indisputable. It represents three quarters of exports, a third of the EU's gross value added and a third of employment. Although dynamic, it has not escaped the economic crisis and needs to be at the forefront of the European policy agenda advocated by this report. Indeed, industrial policy should be central to our concerns, as it relates to the future, by creating employment and promoting investment in production. However, it also presents us with challenges: how can we guarantee the sustainability of resources when faced with climate change? The EU needs a coherent industrial policy that conveys confidence to companies and helps them to overcome the crisis. It needs to promote modern industry that is effective, reduces energy costs and CO2 production, and is ecologically responsible, and which is competitive, engaging in research, innovation and the recycling of raw materials. This is because we cannot forget that an industrial policy is also a social policy, and I am therefore voting in favour of this report. However, I would like to draw attention to the need to strengthen support for small and medium-sized enterprises, which employ the majority of workers in the EU's business sector, and to implement origin marking.
This is another report that is full of contradictions. On the one hand, it has some positive aspects, which we appreciate, defending industry and small and medium-sized enterprises. The presence of modern and efficient industry which creates jobs and is environmentally sustainable is an important tool for development in every country and region. However, the current framework of EU policies, in which the most negative aspects have been worsening over the years, is markedly unfavourable to this endeavour. Rather, it has been promoting the dismantling of important productive centres, deindustrialisation, the elimination of jobs, and growing dependence in innumerable countries and regions. Liberalisation and international trade deregulation policies are a central tenet of this policy framework, and are contributing decisively to the current situation. However, the report insists on advocating these policies. It endorses them, while ignoring their effects. It also insists on the sacrosanct principle of 'free competition' and the deepening of the internal market, both offshoots of the aforementioned framework, on public-private partnerships, and even on synergies between civilian and military investment. The Confederal Group of the European United Left - Nordic Green Left sought to eliminate these most negative aspects from the report, while keeping the aspects that are good. Unfortunately, all the proposals were rejected by the majority in Parliament. That is why we voted against.
Unfortunately, none of our amendments, which were aimed at removing the most negative aspects from the report, were passed. We therefore voted against in the final vote on the resolution by Parliament.
Although, as I mentioned in the debate in plenary, there are positive aspects in the report, there are many contradictory positions. While, on the one hand, it claims to defend industry and small and medium-sized enterprises (SMEs), on the other hand, it contains proposals that insist on the liberalisation of free trade and free competition, on the deepening of the internal market, on public-private partnerships, and even on synergies between civilian and military investment.
We would like industries that are efficient in terms of resource use, that are less dependent on carbon, that value jobs with rights, and that guarantee equal rights for women in terms of access to jobs, to promotion, to wages, and to participation in management and administrative bodies.
We advocate other policies, particularly in terms of industrial policy, foreign trade, financial, research, science and innovation policies, which support SMEs, as well as a commitment to training and skilling workers, and to the dignity of those who work.
Mr Lange's report on the Industrial Policy for the Globalised Era looks at extremely important issues, such as access to credit for enterprises, and, above all, for small and medium-sized enterprises. I particularly appreciate the idea of linking the industrial world with universities in order to boost European universities, thereby harking back to the EU 2020 objectives. I therefore voted in favour.
The Europe 2020 strategy has acknowledged the need to set out a new industrial policy in order to maintain a solid and sustainable industrial base in Europe.
Strong and prosperous industry is indeed a key factor for growth in the European Union and therefore, in the current context of globalisation and intense international competition, it is essential to create a framework that is even more favourable for its development. This report should certainly be applauded for having provided a detailed survey of industrial policy in the light of the economic crisis, which seriously damaged the sector, and also for providing various cues for properly reviving European industry.
For this reason, I think it is important that the political aims set out in the flagship initiative tabled last 28 October by Mr Tajani are translated into tangible actions such as, by way of example, strengthening and internationalising small and medium-sized enterprises, providing easier access to credit, and the definition of a new industrial innovation model. Other than that, Europe must take the risk of increasing productivity with new ideas by investing increasingly in research, which must represent the new engine to restore European excellence.
The global market is reacting to the need to meet the demands of the model of consumption which has already been formed in highly developed and developing societies. However, competitiveness 'at any price' is appearing, by which I mean competitiveness which is influenced by more than just the innovativeness of industry and changes in the model of consumption.
We can include the following in the catalogue of unfavourable phenomena which accompany competitiveness: a model of consumption, imposed by industry, which squanders energy and raw materials; competition which is based not on the superiority of the methods used but on the financial supremacy of wealthy monopolistic corporations; a fragmentary competitiveness which is concerned only with the final phase of processing and not gross competitiveness, by which I mean competitiveness which takes account of the preparation of raw materials and materials for production; the taking over of raw materials and energy markets by supranational, often non-European, corporations; increases in energy prices and, as a result, of raw materials too, by regulations which impose a system of emissions trading on the EU Member States; unfair competition imposed mainly by large, supranational corporations, including financial corporations.
I treat this report as a good beginning to a very important discussion about the future of competitive industry in Europe, and so of Europe itself, so I voted in favour of its adoption.
I regret that this report was not tabled earlier, for example, when Brussels was denouncing the creation of industrial champions, or when Mittal was carrying out its hostile takeover of Arcelor, depriving Europe of the only bit of its iron and steel industry it had left. For decades, the European Union has worked hard at destroying our industrial fabric and our industrial jobs, through European sectoral policies, European competition policy and European free trade policy, which all of you here have systematically praised, supported and promoted. In the face of disaster, you are now tentatively coming round to what the Front national has been proposing for a very long time: recognising the crucial nature of an industrial base, developing strategic sectors, protecting against unfair competition and helping to penetrate external markets, guaranteeing and safeguarding raw material supplies, regulating takeover bids, making competition policy subject to strategic, socio-economic and public service requirements, providing public support to emerging or innovative sectors, and so on.
However, it is rather late in the day, and Europe, which has hung on to its ultraliberal ideological foundations, is definitely not the best level at which to make decisions and implement such policies.
I agreed with this report, because EU industry accounts for roughly a third of gross value added in the EU, with almost three quarters of European exports being made up of industrial goods, and a third of employment, providing subsistence to some 57 million people. The recent profound economic crisis has hit European industry. However, the crisis has also highlighted the importance of industry to the EU economy and made it evident that not enough has been done to comprehensively address its needs in the current challenging climate. Manufacturing growth has fallen to its lowest level in the last two decades, and certain European industries are in permanent crisis as a result of unfair competition from third countries, particularly in the areas of labour relations, the environment and intellectual and industrial property protection. As the USA, Japan and China are pursuing a strong and active industrial policy supported by leading edge products and services, there is a danger that European industry may be left behind. An integrated and sustainable industrial policy in the EU should be based on the following key aspects: the need to establish an innovation chain linking scientific research and practical adaptation, to use resources more effectively, and to enhance clean energy production.
We must call on the EU to launch strategies providing for long-term changes and to pursue an education policy that satisfies the needs of the labour market. It is necessary to combat the spread of the shadow economy and undeclared casual work during the crisis which distorts competition, and there are also proposals to facilitate SME participation in public procurement.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording of the vote, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
In my opinion, today's vote is an important step forward towards emerging on the other side of the economic and financial crisis that has struck Europe and its industries. Indeed, the resolution looks at a key sector that needs support in order to allow the European Union to implement an industrial policy that needs to marry the achievement of high levels of production with a commitment to competitive and sustainable renewal. For this reason, I applaud the reference to the EU 2020 strategy, which must function as the guiding light for the complete implementation of Europe's priority actions through huge investment in innovation and research, which is necessary for growth and development in Europe. Overall, I think the rapporteur, Mr Lange, has done a good job, managing to bring together the ideas and suggestions garnered from more than 500 amendments and putting together a report that I agree with and support, with the exception of the European patent. Indeed, I think that the decision to start enhanced cooperation in a sector of strategic importance - namely, intellectual property - is not a correct decision or one that will bring positive consequences for European industry.
Industrial policy for the globalised era is becoming a great problem for the Union and for individual Member States. The quest to minimise production costs and prices is becoming the reason for closing down industrial production in the Union, moving factories to locations outside the EU and then importing production. This is having adverse effects: a loss of the capacity for industrial development, technical education and innovativeness, and, as a consequence, a dependence on other countries. Entire sectors of industry are going under, such as the shipbuilding industry in Poland. Stricter environmental requirements introduced only in the EU and toleration of dumping by Asian producers are accelerating the deindustrialisation of Europe. What is needed is a judicious policy which will allow Europe to retain its industrial character.
The recent economic crisis has confirmed that small and medium-sized enterprises are still the driving force of economic and social development, playing a key role in promoting economic competitiveness and creating jobs. I welcome this report and I think that the EU instruments supporting competitiveness need to be reviewed and strengthened with the aim of streamlining administrative procedures and facilitating access to funding for SMEs. It is also absolutely essential to introduce innovative incentive mechanisms, based on achieving the targets linked to smart, sustainable growth with an integration aspect, and to promote closer cooperation with the financial institutions. One important method for funding innovation for SMEs which is available via the European Investment Bank is the Risk Sharing Financial Facility. However, to ensure its success, the European Commission needs to make significantly more funds available, including through innovation funds from ERDF sources, and to promote direct private investments and innovative financing mechanisms for high-risk innovative projects and those in which SMEs participate.
in writing. - I agree with this report that an EU strategy to promote strong and skilled human resources with a strong creative potential and active involvement in innovation and development, new and innovative technologies/processes/solutions which generate added value, R&D geared to the needs of sustainable development, an efficient supply chain for the production of high quality goods and services, more efficiently organised production and management systems, overall greater resources efficiency that leads to a reduced carbon footprint, cost-efficient and sustainable modes of transport, smart and efficient logistics and high quality infrastructure, a consolidated and fully operational single internal market, and a level playing field in trade relations with third countries, is the only means of increasing the sustainability and competitiveness of European industry and thus maintaining its global leadership.
The report on an industrial policy for the era of globalisation is an important document in the crisis that has affected the European economy and industrial production in particular. However, it does not include the main issue - the real cause of the enormous economic problems. This is the global capitalism of free competition and unbridled neoliberalism, on which the EU is unfortunately based. The EU does not need more strategic documents literally churned out by the Commission, but there is a pressing need for a change to its underpinnings, and particularly a move towards a social and peaceful union with a regulated financial sector. Since we are debating a 'strategic' document as such, experience shows that it is not as difficult to produce such documents as it is to develop them subsequently in the individual areas, and to monitor and evaluate the effects of the proposed measures flexibly. The area of intellectual property rights, for example, including industrial rights, is proof of this.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording of the vote, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
European industry represents approximately a third of the EU's gross value added, as almost three quarters of European exports relate to industrial goods, and a third of employment. Moreover, it has a multiplying effect, which means that approximately two additional jobs are created in associated services for every job in industry. In view of this, no one is disputing the importance of the industrial sector to the economies of the Member States, but the economic crisis has cast doubt on the importance of this sector, to the detriment of the financial and service sectors, and it is time for us to review this situation and go back to investing heavily in this sector. European industry is heading in the direction of specialisation and commitment to the quality of its products and to the latest technology. What is produced by our industry needs to distinguish itself by innovation and quality, never by price.
In order to remain competitive amidst worldwide economic change, the significant economic sector that is industry must not be neglected. Sustainability as well as humane working conditions should be both encouraged and demanded, for it is the case that competition from the emerging nations such as China, India and Brazil grows ever stronger and consequently, the pressure on the European internal market grows ever greater. Sustainability and growth are two buzzwords often heard, above all, in industrial policy, but their implementation is seriously in doubt, due, primarily, to the lack of available resources. I am abstaining because I am of the view that the measures proposed will not be in any way sufficient to secure Europe first place in the world in the industrial sector.
I voted in favour of this resolution because EU industry has been badly hit by the current economic crisis. In today's world, there is huge competition in industry and, therefore, the industrial sector must remain competitive and innovative, supporting innovative ideas, and quality and technological leadership. We must enhance facilities, transfer high technologies and facilitate their transposition among companies. We must make every effort to ensure that existing resources (minerals) are used appropriately within the European Union, avoiding their export outside the EU's borders, and that we stop oligopolies from forming in trade. European aid should go not towards a quick fix, but towards investments in the future that are focused on the creation of new jobs, so that every citizen has work in their own country. Particular attention must be paid to so-called problem regions with a low level of industrial development or a high level of unemployment. Consequently, there is a need to promote the establishment of technology, industrial and science parks and company centres. These organisations are particularly important for actively creating and developing modern technologies and ensuring economic development and modernisation, while, at the same time, creating new jobs. Small and medium-sized enterprises must be encouraged to invest in clusters. A favourable business environment should be created for them and the administrative burden should be reduced. Deep-rooted bureaucracy is preventing industrial development and is damaging the competitiveness of products created.
I voted in favour of the report by Mr Lange because alongside the Europe 2020 strategy, the European Union must work for vigorous development and better use of resources in order to ensure innovation. The report on an Industrial Policy for the Globalised Era lists precisely these objectives: industrial innovation and simplification of existing legislation with the interests of citizens at its heart, and the role of small and medium-sized enterprises (SMEs) - the beating heart of the European economy. SMEs need to be guaranteed favourable conditions and easier access to financing. It is important to emphasise that the means through which a dynamic and cutting-edge industrial policy will be realised is Structural Funds, which, if used correctly, will lay the foundations for growth in Europe.
EU industry accounts for roughly a third of gross value added in the EU, with almost three quarters of European exports being made up of industrial goods, and a third of employment, providing subsistence to some 57 million citizens (plus its multiplying effect whereby each job in industry creates approximately two extra jobs in related services). There are 15 key elements: building an innovation chain; increasing resource efficiency; clear targets for sustainable products; using public tenders; enhancing clean energy production; a convincing raw materials strategy; reshaping trade for fair coexistence and sustainable production; outlining an obligatory sectoral industrial policy; involving SMEs; developing regional areas for action; ensuring anticipation of industrial change; restructuring; enhancing qualifications; enlarging workers' participation in decision making; and long-term policies.
EU industrial policy must be orientated towards both a sustainable, eco-efficient and globally competitive renewal of the industrial base and a sustainable transition from a mainly production-based towards a knowledge-based industry, while being definitely committed to investing in the EU and establishing strategic partnerships between companies in the Union.
Through this report, Parliament has highlighted important issues that deserve to be emphasised in terms of the growth of European industry. I am referring to the recognition of the strategic role of small and medium-sized enterprises and to the need to make it easier to access credit with simplified funding procedures, as well as the importance of internationalisation as a key factor for competitiveness.
The link between innovation and the industrial world through continuous relations between enterprises and universities is also crucial and includes the sale of results and encouraging their use. For this reason, I support the contents and the proposals of the report by Mr Lange.
The recent economic and financial crisis has highlighted the importance of industry to the EU economy, which means that it is important to recognise the need for an integrated approach to industrial policy, combining competitiveness, innovation and sustainability, whilst, at the same time, showing itself capable of stimulating growth, creating jobs and ensuring environmental preservation. Indeed, European industry is facing numerous challenges, so it is vital that there be commitment to investing in new technologies and solutions, in training of staff, in the efficiency of production systems and management models, and in strengthening small and medium-sized enterprises.
I voted for the report because I am convinced that an integrated industrial policy for Europe is indispensable, especially in the face of the new challenges brought about by globalisation, and a further development of industrial policy is therefore necessary. Industrial policy serves as a driver for sustainable employment and the prosperity of society. A single job in industry creates at least two more jobs. Europe's position in industrial policy is increasingly being put in doubt as a result of increasing industrialisation in the emerging countries and the growing strength of our largest competitors, like the US and China. We must therefore develop more ourselves; for that to be the case, we need to make sure to renew our industrial base by taking steps in specific sectors, but also by guaranteeing, in broad terms, the competitiveness of Europe on a global level and the sustainable growth of European industry. The report also calls for an integrated industrial policy to serve as the foundation for environmental, competition and trade policy, in order to improve resource efficiency. In addition, the report highlights the importance of a constructive partnership with workers and trade union organisations. The need to improve coordination between the EU and the Member States is also emphasised in the report. I consider these measures to be absolutely necessary. This report makes provision for the further development of industrial policy to be approached with the necessary ambition and prudence.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
In today's plenary session, we voted on Mr Lange's report, entitled Industrial Policy for the Globalised Era. European industry accounts for roughly a third of gross value added in the EU, with almost three quarters of European exports being made up of industrial goods, and a third of employment, providing subsistence to some 57 million people. If its multiplying effect is accounted for, whereby each job in industry creates approximately two extra jobs in related services, its impact on employment is even more substantial.
Furthermore, EU industrial policy should be oriented both towards a sustainable, eco-efficient and globally competitive renewal of the industrial base and towards a sustainable transition from a mainly productive towards a knowledge-based industry. The integration of all EU policies so as to combine all aspects that have an impact on industry is crucial. The own-initiative report on industrial policy by Mr Lange restates the position expressed in the Communication by the Commissioner for Industry, Mr Tajani, with some new ideas aimed at the important renewal of the industrial sector following the economic crisis.
in writing. - Parliament has today supported a set of actions to promote the competitiveness of European industry. I welcome the recognition that, to face the crisis and globalisation challenges, energy and resource efficiency must be the basis for European industrial renewal. Sustainability has to be recognised as a central aspect of the so-called 'competitiveness proofing' and 'fitness checks' to be implemented by the Commission as part of its better regulation initiatives. The report rightfully calls for closed-loop industrial systems, greater resource productivity, durability and re-use, recycling and remanufacturing.
The report also calls for instruments to foster the development and growth of eco-innovative SMEs, as well as the development of eco-industrial parks. It is important to bring the EU's industrial policy in line with its climate and energy policy objectives. The Greens expect the Commission to deliver on that challenge in its upcoming strategic initiatives, such as the resource efficiency strategy, the raw materials strategy and the Small Business Act.
At last, the European Union has recognised the fundamental role of industry, calling for simplification of access to credit and a reduction in red tape. In recent years, we have witnessed the adoption of measures which cause heavy burdens for European industry and which favour the unfair competition of products imported from third countries. I would note the costs resulting from combating climate change and the measures aimed at reducing or eliminating duties.
The report highlights the importance of research as an instrument to fend off competition and notes the professional training of workers and the information that must be given to consumers. Let us not forget, however, that aside from all the fine words, the EU is at risk of a rupture between Member States, which results in a minimal desire to create an industrial future together. I am referring to what has happened with the European patent, which has seen the Union exclude Italy and Spain, and the use of enhanced cooperation amongst other Member States. I voted in favour of this report since the principles it brings up are worthy of support.
Industry in Europe is facing not only the effects of the economic crisis, but also the new challenges of the globalised era. Businesses must react appropriately to ever faster changes in economic trends. The economies of rising countries are altering the balance of forces in international markets. With the development of a knowledge-based society, the role of scientific research and innovation is also being enhanced, these leading to economic growth and competitiveness. The problems which the EU economy is having to face up to include demographic change and the downturn in productivity. The main objectives for EU industry are a growth in competitiveness and innovativeness. To achieve them, it is necessary to take a number of measures at the same time. It is essential to continue work on the single market and harmonisation of customs and tax legislation. The bureaucratic burden on businesses should be reduced and the legal framework simplified. Cooperation between businesses should be strengthened through business clusters, networks and centres of excellence, and efforts should be made to promote synergies between universities and business.
It may also prove helpful to use alternative mechanisms such as public-private partnerships that share the risks between private and public investors, and to use leverage and the knock-on effect. It will be crucial to support small and medium-sized enterprises, which form the basis of European industry, by financial assistance in the area of innovation and technology transfer and by involving innovative and sustainable criteria in tenders for public procurement. It should not be forgotten to ensure a rise in spending on research based on cooperation between the public and private sector.
in writing. - I voted in favour of this report which highlights ways in which the EU's industrial base may be strengthened. Industry provides roughly a third of employment in the EU, which is why it is so vital that we ensure its ongoing viability.
European industry and its multiplier effect account for approximately a third of the EU's gross value added, and it provides a livelihood for 57 million people. It is necessary to create an industrial policy which fosters coordination between the Member States and their competitive potential, as expressed in the Europe 2020 strategy. The relevance of this report at a time of economic recession shows that, despite its importance, this sector is relegated to the background. This evidence requires a closer look at the challenges which European industry will have to face, particularly the restructuring and reorientation of its makeup, based on a global knowledge society through innovation and research, in order to address the competitiveness of emerging economies. Aside from this, new dynamics, climate change, demographic shifts and the process of urbanisation/depopulation are developing. Of the 15 points tabled by the rapporteur, I would like to highlight the measures that have an effect on small and medium-sized businesses (SMEs), which are the real driving force of the EU growth. The simplification of European procedures for obtaining funding, more and better information given to the SMEs about operational programmes, the creation of innovation clusters and networks, as well as greater support on the part of the European Central Bank, are key initiatives for the success of European industrial policy.
In the vote on the Lange report, I am abstaining on paragraph 31 because of the ambiguous wording of the vote, which refers to Eurobonds as well as project bonds. However, taking it as a whole, I am voting for the report, as I have nothing against project bonds in themselves. Project bonds serve as finance for extensive innovation, infrastructure and reindustrialisation projects. This is not a question of instruments for the communitarisation of debts, as would be the case with Eurobonds.
in writing. - I supported this report as it sets out the need for a coherent policy on the future of industry across the EU. With over 60 million jobs in the EU generated by industrial manufacturing, a robust policy will help the EU overcome some of the challenges faced by manufacturers. Making up part of the EU's 2020 strategy, this report outlines 15 'cornerstones' of a strong policy which will ensure that the EU can keep up with competitors from the US, China and Japan, who invest heavily in research and development into cutting-edge technology, and countries that are able to cut costs through cheap labour and have less stringent intellectual property rules. Some of the most useful recommendations in the report include the need for an innovation chain which links industry-related research to innovation and application of the technology, and an increased emphasis on resource efficiency and sustainability which ties in with the aims of the Europe 2020 strategy.
I decided to vote in favour of the own-initiative report by Mr Lange since it represents Parliament's contribution to the debate on an issue of utmost importance for the business world: European industrial policy.
The report has a number of positive aspects, such as the broad appeal to European enterprises to meet environmental standards, but only on a voluntary basis and without rigid impositions. The central role of industry - and not just industrial policy - for the growth of the European Union is also correctly reiterated. Now, taking our lead from the report that has been voted on today, I think it is important that all the institutions and interested parties strive to realise the objectives defined therein, translating them into real action. Particularly important are: the adoption of measures for the protection of intellectual property; the affirmation of an industrial innovation model that aims for excellence; the modernisation of industries, particularly with regard to environmental protection and the careful use of energy resources; and support for the creation of circumstances that assist in the internationalisation of small and medium-sized enterprises.